 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMorrison Knudsen Company,Inc, Brown and Root,Inc , and Martin K Eby Construction Co , Incseverally and as a joint venture known as TennTom ConstructorsandEdna Jane McDanielInternationalUnion of Operating Engineers, Local624, AFL-CIOandEdna Jane McDaniel, Belinda D Woodard,Bobby G DownsCases 26-CA-8546 26-CB-1650 26-CB-1659 and 26-CB-1677September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND JOHANSENOn April 23 1982 Administrative Law JudgeWilliam N Cates issued the attached decision TheGeneral Counsel filed exceptions and a supportingbriefand Respondents Tenn Tom ConstructorsInc (the Respondent Employer) and Local 624InternationalUnion of Operating Engineers (theRespondent Union) filed answering briefs The Respondent Employer also filed cross exceptions anda supporting brief and the General Counsel filedan answering briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the record and the attached decision in light of the exceptions and briefsand has decided to affirm the judge s rulings I findings2and conclusions and to adopt the recommended Order as modifiedIHIRING HALLWe agree with the judge that the General Courtselhas not demonstrated that the RespondentUnion operated its hiring hall in an arbitraryi In lightof ourdecisionwe donot reach certain of the GeneralCounsels exceptions regarding procedural matters Because we find thatno discrimination in referrals has been provedwe donot consider theexceptions that relate to the referrals themselvesThe exceptions thatrelate to the discriminatoryfees arediscussed further in the decision seefn 11 below2 The General Counsel hasexcepted to some of the judge s credibilityfindingsThe Board s established policy is not to overrulean admintstrative law judge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir1951)We have carefullyexamined the record and find no basis for reversing the findingsWe note thatat 23 LL I of hisdecision the judge inadvertently referred toMartinwhen he apparently meantJohnsonItalso appears thatcontraryto the judge s finding the RespondentEmployer withheldmoney from some employees pay during severalweeks in April 1980 designatedforEPEC-the Respondent Union sEngineers Political Education Committee Nonetheless the record doesnot support a finding of a violation in these deductionsThe record mdicater that these deductions were made for some but not all members andfor some but not all nonmembersof theRespondent Union there is thusinsufficient evidenceto show thatthe deductions for nonmembers werenot voluntaryunfairor discriminatorymanner It was shownthat applicants were regularly referred out of theorder in which they had signed the Union s out ofwork register but the judge credited the Respondentswitnesses-principally the Employers representative Schiebler and the Union s representativeHolloway-that these referrals were in accordancewith certain agreed on and legitimate priorities Inits exceptions the General Counsel argues that thelack of documentation that these priorities appliedto specific referrals requires that the Respondentscontentions be discreditedThe judge found thatthe Employer often requested employees by nameorally and there were no written records of theserequests 3He also found that the Union referredapplicants on the basis of their skills and experienceas determined in the subjective judgment of UnionRepresentativeHolloway 4 These practices maylend themselves to abuse allowing a union to disguise favoritism or patronage in referrals they arenothowever sufficient in themselves to provesuch abuse 5There is no evidence here or even any allegation that the Union preferred its own members orsupporters of its incumbent leadership in referralIndeedmore than three fourths of the referrals inevidence were of nonmembers Nor is there anyevidence of discrimination based on exercise ofSection 7 rights or race or sex or on any otherimpermissible basisThere is no credited evidencethat the Union s agents favored their personalfriends or used their positions in the referral systemin a corrupt manner In these circumstances andon this record the determination of the reasonsbehind the various out of order referralsis essentially one of credibility and we find no reason todisturb the judge s resolutionsThe judge found based on the credited testimony that the parties unwritten referral agreementrequired the Union to refer the most qualified individual available at the time of a job opening thatHolloway sought in good faith to determine thequalifications of applicants at the hiring hall 6 and9 SeeLaborers Local 394 (Wakil Abdunafi)247 NLRB 97 fn 2 (1980)4 CfAsbestosWorkers Local 42 (Catalytic Construction)164 NLRB 916(1967) (sanctioning unions use ofobjectivetest)ElectricalWorkersIBEW Local269(National Electric)149 NLRB 768 (1964) (same)5 SeeIronWorkers Local433(AGC of California)228 NLRB 14201437-1438 (1977)6Although the Unionhad no written rulesor objectivecriteria concerning experience and qualificationsof theindividuals utilizingthe referral hall I findthatthe operation was not left to the unbridled discretionof Hollowayor any other unionofficialThedeterminationwas objectivelyconsidered in that a record was madeof theindividual s qualiftcations as statedby the individualinconjunctionwith[Holloway slown assessmentbasedon questionshe had asked theindividual andthe referralrecordswhich indicated whether an inContinued291NLRB No 40 MORRISONKNUDSEN COthat certain specific employees had skills and experience that qualified them for the jobs to whichtheywere referred In the circumstances of thiscasewe find that this evidence supports the inference that the employees who had such skills andexperience were referred for that reasonThe same is true of employees who were onlayoff status because of reductions in force medicalleaveor other reasonsWhen the credited witnesses testified that employees in that status wereoften recalled by oral name request but that recallwas discretionary with the Employer the inferenceis justified that the specific employees who were inthat status when they were referred had been recalled in that mannerA small number of referrals are unexplained onthe record either because the Respondents offeredno explanation or because their profferedreasonswere rebutted by the General Counsel The judgehowever credited explanations for the vast majority of the hundreds of disputed referrals and theunexplained exceptions are insufficient to underminehis findingIIFEESRelyingonOperatingEngineersLocal825(Homan Co)137NLRB 1043 (1962)the judgedismissed the complaint allegations that the Unionhad discriminated against nonmember employeesby charging them more than a pro rata share of thehiring hall costsWe disagreewiththe finding andwill remandfor furtherevidenceAn apparent point of agreement between boththe majority and the dissenters inHomanwas thata union would violate Section 8(b)(2) and(1)(A) ofthe Act ifthe fees that it charged nonmembers forthe use of its exclusive hiring hall were such thatthey represented more than the nonmembers prorata share of the cost of operating the hiring hallId at1044 1048 AccordNLRBvOperating EngineersLocal 138 (Hagerty Co)385 F 2d 874 877(2d Cir1967) See generallyTeamstersLocal 357 vNLRB365 US 667 676(1961) (hiring hall practices that discriminate between members and nonmembers ina way thatencourages union membership are unlawful) 'Homanheld however that thedividual had workedon the waterwayin the pastSec III D 2penultimate paragraphThe General Counselpoints to theEmployers rejectionof several referredapplicants as unqualified and argues that these cases underminethe above-quoted conclusionWe inferinstead in theabsence of contraryevidence that these cases represent nothing more than good faith errors'Thereisno contention that the nonmembers mighthave had any obligationpursuant to a lawful union security clauseto supportfunctionsof the Unionother than a hiring hall because there isno suchclause inevidence and inany event this casearises inMississippi a State governed by right to work laws SeeNLRB v Operating Engineers Local138 (Hagerty Co)supra 385 F 2d at 877251mere fact that the fee paid by a nonmember isroughly equivalent to the monthly dues of amember is notsufficient in and of itself to establish that the former has been required to paymore than his fair share for the use and operationof the hiring hallId 137 NLRB at 1044BecausetheGeneralCounsel had shown only a roughequivalency between membership dues and nonmember fees and had made no attempt to specifythe fair cost of [the Union s] referral proceduresand thepro ratashare of each registranttheHomanmajority held that the General Counsel hadnot proved a violation 8Here the Union charged every employee a 5cent an hour service fee when he was working Inadditionbetween July 21 1980 and late April1981 the Union charged nonmember registrants atthe hall $10 per week as applicant service duesBefore and after that period the Union charged $5per week as applicant service dues In contrastbefore July 21, 1980 the Union charged its members quarterly dues of $30 or $36 or $2 30 or $2 77per week At the same time that the Union doubledthe nonmembers weekly dues it raised membersdues by $1 per month to a weekly equivalent of$2 54 or $3When asked if he could explain why the fees fornonmembers were so much higher than the members dues Union Representative Holloway statedthat he could not He also indicated that there wasno change in services provided to nonmemberswhen their service fee was doubled in late July1980The judge found that the services providedby the hiring hall to members and nonmemberswere the same Given that nonmembers paid approximately twice the amount of fees as membersfor the same serviceswe find that the GeneralCounsel has made out a prima facie case that nonmembers are paying more than their pro rata shareof the costs of operating the hall and that theburden should shifts to the Union to rebut the in8 Although the Board inHomanalso observed that the General Counsel had failed to show the fair cost of the respondent union s referralprocedures it is not clear that the holding would have been the same hadthe relative amounts of union dues and nonmember referral fees been substantially different If the decision had rested solely on the General Counsel s failure to make a cost showing the Board would have had no reasonto recount the sums that union members paid to the union in addition tomonthly dues9In the period of late July 1980 to late April 1981 the Union alsocharged members of sister locals $5 per week as travel service duesFor the same reason as expressed above regarding the applicant servicedueswe find that the General Counsel made a prima facie case of discnmmation regarding the travel service dues for this period and thatthe burden should shift to the Respondent Union However in the penods before July 21 1980 and after the end of April 1981 the Unioncharged members of different locals travel service dues of $2 50 perweek Inasmuch as this was approximately the same or less than theLocalcharged its own members we find that the GeneralCounsel didnot make out a prima faciecase ofdiscriminationby the Union and thatthe burden should not shift to the Union for these periods 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDference of discrimination raised by the GeneralCounsel 10ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissedexcept as it alleges that International UnionofOperatingEngineersLocal 624AFL-CIOcharged discriminatory fees to nonmembers for theservices of its hiring hall and charged discriminatory travel service dues to members of sister localsbetween July 21 1980 and late April 1981IT IS FURTHERORDEREDthat this proceeding isremanded to Administrative Law Judge William NCates for the purposes of reopening the record inlight of this decision The judge shall prepare andserve on the parties a supplemental decision contaming credibility resolutions findings of fact conclusions of law and a recommended Order consistentwith the remand Following service of thesupplemental decision on the parties the provisionsof Section 102 46 of the Board s Rules and Regulations shall applyMEMBER JOHANSENdissentingIn agreementwith the judge I would dismiss theexcessive fees allegation against the Union based onthe General Counsels failure to produce any directevidence of the cost of operating the hiring hall asrequired byOperating Engineers Local 825 (HomanCo) 137 NLRB 1043 (1962) The majority s attempt to distinguish this case fromHomanfallsshort in that it shows only that there may havebeen a disparity in the fees charged nonmembers ofthe Union and members of sister locals for the useof the hiring hall and the dues charged to unionmembers and any disparity may have been greaterthan inHomanThis in no way meets the burdenplaced on the General Counsel to show the costsof maintaining and operating the hiring hall andthat nonmembers paid a discriminatorily disproportionate share of these costs As found by the judgemembers paid dues on a quarterly basis whetherworking or not whereas nonmembers paid theweekly applicant service fees only when they wereactually employedIt is alsoquite possible thatmembers used the hiring hall to a lesser extent be10 The judges evidentiary rulings relating to the fees issue may be reconsidered at this hearingWe do not here decide the agency status ofSophie Trudeau leaving that issue to the hearing on remand if necessaryWe do however affirm the judges denial of the General Counselsmotion to amend the complaint making the Respondent Employer jointlyliable for the discriminatory feesAll the evidence establishing the Employer s liability if anywas available to the General Counsel when theGeneral Counsel alleged the violation by the Union In the circumstancesof this case and especially in light of the numerous delays that have atready occurred it would be unjust to subject the Respondent Employerto a new complaint allegation at this time Sec 102 17 of the Board sRules and Regulationscause of more permanent employment than nonmembers and the dues and other regular fees theypaid more than covered their share of the costs ofthe hall It can hardly be said that it is more likelythan not here that the explanation for the fee disparity is an unfair labor practice and consequently there is no prima facie case Board case lawclearly placed the burden to produce evidence onthe General Counsel and no attempt to do so wasmadeColeman Garrett Esqfor the General CounselJohn S GannonandArthurWelhoelterEsqs (Dearbornand Ewing)of NashvilleTennessee for RespondentTenn Tom ConstructorsCharles T Sykes Esqof GulfportMississippi for theRespondent UnionDECISIONSTATEMENT OF THE CASEWILLIAM N CATES Administrative Law Judge Thismatter was heard at Iuka Mississippi on May 4 and 5June 29 September 14 15 and 16 and October 19 2021 and 22 1981 The hearing was held pursuant to anorder consolidating cases consolidated complaint andnotice of hearing issued by the Acting Regional DirectorforRegion 26 of the National LaborRelations Board(Board) on November 19 1980 and is based on chargesthat were filed by various individual Charging PartiesThe original charge in Case 26-CA-8546 was filed byEdna Jane McDaniel an individual on July 21 1980 Afirst amended charge in Case 26-CA-8546 was filed byMcDaniel on October 31 1980 The originalcharge inCase 26-CB-1650 was filed by McDaniel on July 311980 and amended a first time on October 31 1980 andamended yet a second time on April 22 1981 The onginal charge in Case 26-CB-1659 was filed by Belinda DWoodard an individual on August 1 1980 and a firstamended charge thereto was filed by Woodard on October 31 1980 The charge in Case 26-CB-1677 was filedby Bobby G Downs an individual on September 301980An amendment to the order consolidating cases consolidated complaint and notice of hearing issued onApril 24 1981 and the consolidated complaint andamendments thereto in substance alleged that MorrisonKnudsen Company Inc Brown and Root Inc andMartin K Eby Construction Co Inc severally and as ajoint venture known as Tenn Tom Constructors (Company)and InternationalUnion of Operating EngineersLocal 624 AFL-CIO (Union)at all times material maintamed a practice agreement and understanding that theUnion would be the sole and exclusive source for referral of employees to employment with the CompanyIt is further alleged that since on or about January 221980 the Union has arbitrarily failed and refused torefer in accordance with the practice agreement andunderstanding to employment with the company employees Edna Jane McDaniel Mary Martin Patty John MORRISONKNUDSEN COson Patsy Robinson Eloise K Payne Bobby G Downand others whose identity was unknown at the time thecomplaintissued It is allegedthat the Union took theaction regarding the refusal to refer the above individuals for reasons that were unfair irrelevant arbitrary invidious and a breach of the fiduciary duty owed the employeesIt is allegedby such acts and conduct that theCompany has discriminated regarding the hire or tenureor terms and conditions of employment of its employeesthereby discouraging membership in a labor organizationand as such has violated Section 8(a)(1) and(3) of theAct It is alleged that by thesame actsand conduct theUnion has restrained and coerced employees in the exercise of their rights guaranteed in Section 7 of the Actand has caused and attempted to cause the Company todiscriminateagainst itsemployees in violation of Section8(a)(3) of the Act and the Union thereby has engaged inunfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the ActIt is further alleged that on or about July 24 1980 theUnion acting through its agentBenny Splainsolicitedemployee complaints and grievances attempted tocoerce employees into withdrawing charges they hadfiledwith the Board promised an employee employmentif the employee would withdraw charges filed with theBoard and further coerced employees by telling the employees to make sure they informed the Board agent thatthey did not want to sue the Union and they had nocomplaints or grievances about the Union It is allegedthat such conduct on the part of the Union constitutesviolations of Section 8(b)(1)(A) of the ActFinally it is alleged that the Union since on or aboutJanuary 21 1980 in violation of Section 8(b)(2) of theAct has in accordance with the practice agreement andunderstanding between it and the Company referred employees for employment with the Company and hascharged all employees referred for employment with theCompany hourly and weekly fees as a condition of referraland employment and continued employment thatsuch referral fees are not related to the enforcement ofany valid union security clause that the fees are substantially in excess of monthly union dues and are not reasonably related to the cost of providing the referral service and as such constitute a violation of the Act iThe issues were joined by the Union s answer of November 26 and the Company s answer of November 281980On the entire record made in this proceeding 2 inThe General Counsel in his complaint alleged that Morrison Knudsen Co Brown and Root Inc and Martin K Eby Construction Co individually met the Board s jurisdictional standards inasmuch as the Company denied that the individual Company Respondents other than collettively through the joint venture met the Board s jurisdictional standardsand further inasmuch as no evidence was presented regardingjurisdichonal information contained in paragraphs 3(b) and (c) of the consolidated complaint I granted the Company s motion to dismiss those portionsof the complaint that alleged that the three companies individually metany jurisdictional standards of the BoardAs a result of granting themotion the only remaining Respondent Company was the joint ventureI likewise granted a motion to dismiss those portions of paragraphs 2(d)and (e)of the consolidated complaint that readand other contractorson the Tennessee Tombigbee Waterwayz The Company s unopposed motion to correct the hearing recorddated December 30 1981 is granted and the motion with the correctionsismade anexhibit to this proceeding (ALJ Exh 1 )253cludingmy observation of each witness who testifiedand after due consideration of briefs filed by the GeneralCounsel counsel for the Company and counsel for theUnion I make the followingFINDINGS OF FACTIJURISDICTIONAt all timesmaterialtheCompany a corporationmaintained an office and place of business in IukaMississippiwhere it is engaged in construction work performed on the Tennessee Tombigbee Waterway Projectin the State of MississippiDuring the year preceding issuance of the order consolidating cases consolidatedcomplaint and notice of hearing the Company in thecourse and conduct of its business operation purchasedand received at its lukaMississippiTennessee TombigbeeWaterway Project products goods and materialsvalued in excess of $50 000 directly from points outsidethe State of MississippiIt is admitted and I find that the Company is and hasbeen at all times material an employer engaged in cornmerce within the meaning of Section 2(6) and (7) of theActIITHE LABOR ORGANIZATION INVOLVEDIt is admitted and I find that International Union ofOperating Engineers Local 624 AFL-CIO is and hasbeen at all times material a labor organization within themeaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA Brief BackgroundThe Tennessee Tombigbee Waterway is a federallyfunded project that commenced in 1976 The projectconsists of building an inland water canal from the Tennessee River on Pickwick Lake to Mobile Alabama Thewaterway is being built to carry seagoing vessels toinland portsThe projected completion date for theproject is 1985 That portion of the project involved inthe instant case for which the Company is responsibleentails excavating 11 7 miles of the proposed waterwayproject in and around the Iuka Mississippi area at a costof approximately $300 millionB The IssuesThe principalissuesraised by the pleadings are1Whether the Company and the Unionat all timesmaterialmaintained a practice agreement and understanding that the Union would be the sole and exclusivesource for referral of employees for employment withthe Company2 If the issue describedin issueIabove is resolvedfinding an exclusive hiring hall arrangement has theUnion in violation of the Act since on or about January22 1980 arbitrarily and for unfair irrelevant and invidious reasons refused in accordance with the exclusive arrangement to refer to employment with the Companyemployees Edna Jane McDanielMary Martin Patty 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJohnson Patsy Robinson Eloise K Payne and BobbyG Downs93 If the issue described in issue I above is resolvedfinding an exclusive hiring hall arrangement has theUnion violated the Act by refusing in accordance withthe exclusivearrangementto refer to employment withthe Company individuals whose identies were unknownat the time of and not specified in the complaint94 If the issues describedin issues2 and/or 3 aboveare resolvedin a mannerthat establishes that the Unionviolated the Act is the Company also jointly liable forthe violations95 If the issue described in issue 1 above is resolvedfinding an exclusive hiring hallarrangement has theUnion since on or about January 21 1980 charged allemployees referred for employment excessive and discriminatroy fees as a condition of referral employment andcontinued employment96Whether the Union on or about July 24 1980 solicited employeecomplaints and grievancesattempted tocoerce employees into withdrawing charges filed withthe Board and promised an employee employment if theemployee withdrew charges filed with the Board andwhether it coerced employees to tell the Board agentthey did not want to sue the Union and they had nocomplaints against the UnionC The Hiring Hall ArrangementWhether the Company and Union at alltimes materialhave maintained a practiceagreementand understanding that would constitute an exclusive hiring hall arrangementisa complex and difficult issue to resolveThat the agreement was oral and never reduced to writing somewhat clouds and complicates any clear understanding of what the agreement may have been The lackof clarity regarding ascertaining what the understandingwas is further complicated by the fact that the threeprincipal witnesses who testified regarding the agreementare at timessomewhat contradictory and at other timesinconsistentThe three principal witnesses who gave testimony concerning the arrangement between the Company and Union and the overall functions and operations ofthe hiring hall were Union Respresentative James HHolloway Union Secretary Sophie Trudeau and Company Labor Relations/EEO Officer Douglas SchieblerHolloway and Schiebler were first called as adverse witnessesby the General Counsel and later called as witnessesby the Company and UnionSchiebler testified that he in his capacity as labor relations coordinator/EEO officer acted as the liaison between the Company and the Union on all matter thatpertained to labor or EEO on the project Schiebler testified he handled complaints of an EEO nature grievancesabsenteeismsand was the sole individual authorized to requisition employees from the union hiring hallSchiebler testified the Company conducted three jobconferences prior to work on the project with variouslabor organizations namely the Laborers CarpentersCement masons Teamsters and the UnionThese prejob conferences resulted in a TennesseeTombigbeeWaterway Agreement State of Mississippi(G C Exh 2) According to Schiebler s understanding ofthe agreement referred to as the Stabilization Agreement it came into existenceat the time when the contractors were putting together their bidding packages tobid for work on the project The Company sought theUnion s help in putting together a package for bidingpurposes that would allow them to be competitive withnonunion firms Schiebler testified it was his understanding on obtaining employees that basically the Companytold the Union that they would give them first shot atsupplying the personnel to the projectSchiebler testafeed that the arrangement never resulted in a formal orwritten agreement with the Union Schiebler stated theCompany agreed with the Union to secure employeesfrom the Union to work in the various job classificationsset out under Schedule A Groups A B and C of theStabilizationAgreement Schiebler testified there wereapproximately580employeeswhowere referredthrough the Union working for the Companyat the timeof the trial Schiebler further testified that Schedule A ofthe Stabilization Agreementwhich is captioned InternationalUnion of OperatingEngineersLocal UnionHeavy ConstructionWage Rates Power EquipmentClassificationcontained the job classifications fromwhich the Company would secure employees throughthe Union to fill those classifications Schiebler testifiedthe Company did not have any employees employed inany job classification listed on Schedule A of the StabilezationAgreement who were not secured through theUnion Schiebler testified that in fact in order for an employee to go to work in any classification set out inSchedule A of the Stabilization Agreement the employee had to have a referral from the Union as long as theUnion could supply employees Further Schiebler testifled that the Company did not hire employees for thosejob classifications unless they had referrals from theUnion or at least the Company had not as of May 41981when Schiebler first testified Schiebler stated thatas long asthe Union could supply qualified people theCompany would use the Union as a referralSchiebler in his first day of testimony stated thatthere had been occasions when potential employees hadappeared at his office seeking employment in the variousjob classifications set out in Schedule A of the agreement and were told they could not be hired by theCompany unless they had referrals from one of the labororganizations named in the Stabilization Agreement TheStabilizationAgreement did not call for an exclusivehiring hall arrangement Schiebler testified in responseto questions from the General Counsel in his first day oftestimony that when an individual arrived with a referral slip from the Union the individual was hired withonly two exceptions namely that mechanics were interviewed by the superintendent to ensure they were qualifeed and second if a person had previously been employed by the Company the individuals employmenthistory had to be checked before the individual could beplaced on the payroll a second time Schiebler furtherstated that for an individual to go to work for the Cornpany the individual must have a referral slip from theUnion that matched the order he had placed with theUnion before the individual could be put to work MORRISON KNUDSEN CO255Schiebler testified there had been occasions when someof the five craft unions named in the Stabilization Agreement had been unable to furnish employees namely theCarpenters and Teamsters and when that matter occurred the Company utilized an employment servicelocal people who knew others who could do a job andthe recruitment training program Schiebler testified hehad never had a problem obtaining employees from theUnion involved in the instant caseSchiebler testified that pursuant to the understandingbetween the Company and the Union the Companycould make name requests for individuals from the Unionand requests for minorities females extremely qualifiedemployees employees in layoff status and summer workemployees Schiebler testified the Union could refuse tosend out a person the Company specifically requestedhowever the Union would run the risk of the Companygoing ahead and hiring the individuals anyway that theyhad done so with respect to other unions in the Stabilization Agreement but never with respect to the job classificationsof Schedule A of Stabilization Agreementwhich pertains to the Union Schiebler testified the Company has a goal of obtaining 30-percent minority employees and 6 9 percent female employeesSome 4 months after his initial testimony in the instantcase Scheibler testified it was his understanding that if aname request was made of the Union the Union wouldhonor the request Schiebler testified with respect toseeking referrals from the Union regarding the kind ofoperator the Company wantedIfwe needed an experienced hand I told themWe ve had a running battle since I ve been here atleastover experienced people They would send uspeople They would not be experienced We d turnright around and would call Mr Holloway and wewould have a battle royal on the phone So wecame to the point where it s either you send us expenenced people or we 11 go elsewhere and they infactmade an attempt and at least a well foundedattempt to supply us with the qualified people thatwe asked forSchiebler testified the need for experienced individualswas based on the fact that the Company s equipment wasvery expensive and highly sophisticated He testified forexample the P & H shovels utilized by the Companycost $14 million each and as such it was not possible forthe Company to have inexperienced operators handlingsuch costly equipmentA further example cited bySchiebler was that a grader cost a $50 millionSchiebler testified that the procedure utilized for obtaining individuals from the hiring hall was initiated byhis superintendents and supervisors making known tohim openings and he in turn would request individualsfrom the hiring hall Schiebler testified that he specifically told the Union he was requesting the most qualifiedindividuals at the time he made a request Schiebler testifeed he also made name requests for specific individualsSchiebler testified he learned of qualified individualsfrom other contractors who were completing their portion of construction on the waterway that they wouldinform him they had certain experienced individuals andas a result he would look at his needs and then name request from the Union those individuals whom the othercontractors had recommended Further Schiebler testifled he specifically named requested laid off employeesSchiebler testified that the Office of Federal ContractCompliance had set a goal for the Company of 30 percent minority participation and 6 9 percent female participation and in compliance with those goals he had leftan open order with the hiring hall that any time thehiring hall received a person whom they determined tobe a qualified minority it was to send that person to theCompany Schiebler stated the Company was never ableto reach its goal regarding minorities Schiebler testifiedthat to help meet minority goals the Company turned tothe recruitment and training program operated under agrant from the United States Department of Labor Therecruitment and training program maintainedjob bankswhere requisitions and applications in terms of employees available all over the country were kept and theCompany utilized the services to obtain qualified employees In addition Schiebler stated the Company atone time had requests at the union hall for qualified experienced mechanics as well as the recruitment trainingprogram and the State of Mississippi Job Services a stateemployment agencyIn the second phase of Schiebler s testimony he testifeed that mechanics as well as mechanics helpers wereinterviewedbefore theywere hiredAccording toSchieblermechanics had to have tools and certain particular knowledge of mechanic skillsSchiebler testified that on some occasions after hehired mechanics he would send them to the union hallBasically I guess introduce them to the businessagent I think I stated earlier the Union itself isbound to represent these individualsThey alsohave their pension benefits and so on that they administer and in order I guess for the individual tobe fairly represented the Union has to know whohe isSchiebler testified various otherjob classifications utilized by the Company required that the applicants beinterviewed Schiebler testified that there were two typesof oilers employed by the Company one being a fieldservice oiler and the other a rig oiler Both classificationsof oilers had to go through an interview process at theCompany before they were hired The difference between a field service oiler and a rig oiler was describedby Schiebler to be that a field service oiler had to havetools and at least three times the amount of experience ofa rig oiler because the individual had to go into the fieldto service and lubricate equipment in a very limitedperiod of time so as not to extend the downtime of theCompany s equipment Schiebler testified that welderswere also interviewed and given a welding test by theCompany before they were hiredSchiebler described some of the otherjob classifications utilized by the Company The Company utilizedthree types of dozer operators A rough dozer operatorwas an individual who was qualified enough to push 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDearth from point A to point B The second type dozeroperator was a push cat operatorA push cat operatorwas a more critical job classification requiring somewhatmore qualifications because a scraper when loaded mustbe pushed by a dozer and if the push cat operator didnot properly line up with the scraper serious mechanicaldamage could result to the equipment Finally there wasa classification of finish dozer operatorwhich usuallyaccording to Schiebler required an individual with 15 to20 years experience to be qualified to operate as a finishdozer operator because the operator must be able to eyeballwithin inches the heights and elevations of cuts andgrades accomplished by dozing Schiebler testified thatfinish dozer hands were generally recalled from layoffsfirst because they could operate any of the other dozerjob classificationsSchiebler testified that the need for experienced operators was further accentuated by the fact that the Company had two types of shovel operators One type was thehydraulic special shovel and the other was the articulated bucket backhoe of which there were two types oneoperating on rubber tires and the other operating ontract driven units Schiebler stated the equipment was expensive and complicated to operate and as such theCompany insisted on experienced operators for its equipmentSchiebler testified that he personally had instructed theUnion that the priority for referrals was that when hename requested anyone he wanted that individual sentimmediately Further regardingnamerequests if it wasa recall from reduction in force or if he had heard of aqualified individual from another project it was those individuals he desired on the project and he would havethem with or without the Union s help A second priority he had personally relayed to the Union was that hewanted experienced personnel to include prior employeeswhose work abilities and practices were known to theCompany Third the Company was seeking qualified minoritiesand fourth the Company then desired individuals to be referred chronologically from the Union s referral listSchiebler described a prior employee in termsof a unknown commodity that is the Company knewthe individuals strong points and weak points and in anoperation the size of the Company s they would ratherhave an individual whose strong and weak points theywere aware of rather than someone whom they had noprior knowledge of Schiebler testified the Company hadto remind the Union at various times that it desired experienced individuals for the various categories they employed individuals inSchiebler testified in the second phase of his testimonythat individuals did not need to have a referral from theUnion to come to the Company and to go through theinterview process Schiebler testifiedImust reemphasize at this point that a person neednot have a referral to come down and go throughthe interview process In fact I would say the majority of our mechanics do not have referrals whenthey come in and interview because we reject agreat portion of themSchiebler testified that the purpose of sending individual s to the hiring hall after they were hired was that theUnion needed to know who they were representing andfor the employees to attend to such matters as insuranceand pension and provide the individual a chance to meetthe union personnelOn crossexaminationby the General CounselSchiebler described in part an April 1 1980 meeting heheld with all business agents as followsI told them that I expected the most qualified individuals thatwe could attain would be on thisprojectwhen other projects wound down and theyhad qualified operators at those other jobs I wish tohave them on my job I wished for them to workfor-with us in any manner possible to get thesepeople on the job and on our payrollSchiebler testified that Business Agent Holloway attended that meeting Schiebler further testified on cross examinationIwill put itvery plainly sir Thereare instanceswhere an employee is referred by the Union and theemployee has a referralslip and ishired in Thereare also instanceswhere we hire somebody sendthem to the hall andnamerequest them outSchiebler on cross examinationwhen asked if he wasaware that the Union was not obligated to honor namerequestsstatedIf they didn t I would hire themanywaysirIve already done it in other craftsFurtherSchiebler testified that passing over one individualfor another individualwhether minority or not did notviolate his understanding of the hiring arrangement if theindividual the Company sought to have was qualifiedSchiebler testified on cross examination that the procedure he used in recalling individuals from a reduction inforcewas that the superintendent would come to himand indicate the employees the superintendent wished tohave back based on experience and qualifications and hewould then call the union hall and state that he needed acertain number in a particular skill and that he wished torecall so and so from layoff Schiebler testified that employees who were being recalled from an illness were recalled based on whether the illness was an industrialinjury or not and if it was an industrial injury they werebrought back on medical release if not they werebrought back if there was an opening for which the individual was qualifiedSchiebler testified on cross examination regarding therecruitment training program individuals that the Uniondid not make the initial screening of those individualsthat theinitialscreening was done by the recruitmenttrainingprogram and that the Company made the finalscreeningApproximately 200 employees have beenprocessed through the recruitment training program bythe Company in that manner At some point the recruitment training program individuals were sent to the unionhall for a referral slipSchiebler identified certain specific individualswhowere hired by the Company and then sent to the unionhall for referralHe specifically identified Melvin Norris MORRISON KNUDSEN CO¢257as an individual whose availability was made known tothe Company from a south Texas project and accordingto Schiebler Norris was hired and then sent to the unionhall for a referral Further Schiebler identified MarvinYoungblood as being hired on June 3 but referred onJune 9 1980 Joe Murray was referred on July 16 buthad been hired on July 15 1980 Millard Southern washired on March 7 and referred by the Union on March10 1980 Ulysses Smitherman was hired on April 22 andreferred by the Union on May 22 1980 Phillip Sanderswas hired on November 3 and referred to the Companyby the Union on November 4 1980Union Business Representative James Holloway testifeed he had held that position for a little over 3 yearsThe only person from the Union to assist him is a secretarywho is not an elected official of the UnionHolloway testified his understanding of the agreementwith the Company was that the Company would ask foremployees and he would supply them If the Companyname requested individuals they were to be suppliedand the individuals referred to the Company were to bequalifiedHolloway stated he had encountered problemswhen the employees could not perform the job assignments given them by the Company Holloway testifiedthat some of the individuals he referred to the Companyhad referral slips others were sent to the Company andinterviewed and if the Company hired them they werethen sent back to the union hall for a referral slipHolloway testified the reasoning of whether he providedan individual with a referral when the individual wasgoing for an interview was based on his knowledge ofthe individuals past work experience and whether he believed the individual could pass an interview with theCompany Holloway testified in this regard he would godown the out of work list and attempt to get the bestqualified individual to refer to the Company Hollowaytestified that when an individual came in to sign the outof work list if he was told by the individual that the individual could operate a particular piece of equipmenthe would designate that fact by the individuals nameHolloway testified that he would further base his knowledge of the qualifications of a particular individual onwhether the individual had worked on any other jobs inthe area that he was aware of Holloway testified that healways asked what kind of qualifications an individualhad when he or she signed up and that some of the individuals signing up would come in you know and tellyou a big tale that they can do something they can t doBut if you keep on questioning and all you will find outwhere they had worked and allHolloway testified thatthe Union however administered no tests nor did theygive any examinations to individuals to determine theirqualifications or ability to operate any particular equipment other than questioning the individualsHolloway testified he always honored name requestsby the Company Holloway testified he never referredany individual to a job based on friendship nor had heever referred any individual to the Company purely on athird party coming to him and requesting that someonebe referredHolloway testified he had an open orderfrom the Company for any qualified minoritiesHolloway testified that when he was filling any referralshe tried to go down the list and obtain the best qualifiedpersonSophie Trudeau testified she was the secretary for theUnion and that she issued referrals for jobs through herboss(Holloway)Trudeau testified regarding the out ofwork list that she placed a potential applicants nametelephone number and what equipment the individualcould operate on the out of work register Trudeau testafled regarding mechanics helpers that it was not reallynecessary to put down what experience if any they hadHowever when experience did count she stated that theword of the individual signing the register was takenTrudeau testified that if she got a call for two pump operators she took the two who had first signed the list inthe last 30 days and referred them out She stated however the procedure may not always be followed For example there might be requests for minorities or laid offemployees or if an individual operator had been fired forno fault of the operator the Union attempted to havethat particular individual reemployed as quickly as possibleTrudeau testified that the top name on the list wasnot always sent out that it was based on experienceTrudeau testified there were occasions when a minoritywould be sent out and if it was determined the individual could not perform the specific job for which he orshe was referred the Company would attempt to retainthe individual on some other job based on the need forminority employeesAccording to Trudeau the out ofwork list was purged every 30 daysItappears there are some inconsistencies betweenSchiebler s testimony given at the beginning of the trialand his testimony given some 4 months later as the trialdevelopedFor example in the beginning of the trialSchiebler had indicated that no individual was hiredwithout a referral slip from the Union that matched theorder he had placed with the Union However his latertestimony identified certain individuals who were hiredand then sent to the union hall for a referral slip In hisearlier testimony Schiebler indicated that name requestscould be denied by the Union but that the Companywould hire them anyway In his later testimony he stateditwas his understanding that the Union would honorname requests In this earlier testimony Schiebler indicated that the Company hired those referred by the Unionwith only two exceptions Those two exceptions hestatedwere that mechanics were interviewed by a supenntendent or supervisor to ensure that they were infactqualifiedand that prior employees employmenthistorieswere checked before they were placed back onthe payroll but in all other cases individuals referred bythe Union who appeared at the jobsite with a referralslipmatching the order request of the Company werehired In later testimony Schiebler testified that individualswere interviewed for the job classifications of mechanicsmechanics helperswelders and various otherpositions before they were hired I do find the inconsistencies in Schiebler s testimony to detract from his overallcredibilityIam persuaded that in the first testimonySchiebler was stating what the basic understanding wasbetween the Union and the Company and in his lattertestimony he was expanding and amplifying what the 258DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDactual practice or operation was between the Union andthe CompanyI am persuaded from the credited record testimony asoutlined above that the following factors constitute in essential part the arrangement between the Company andtheUnion regarding the hiring hall The informal unwritten arrangement between the Company and theUnion operatedin a mannerwhereby the Company gavethe Union the first shot at supplying personnel for theproject regarding those job classifications set forth in theStabilization Agreement referred to elsewhere in this decisionThe record further clearly demonstrates that theparties understood that certain priorities were to be followedBasedon the testimony of Schiebler andHolloway and in accordance with the understanding andagreement name requests were honored Further individuals who had previously been employed by the Respondentwere to be given priority in referrals bothwhen their unemployed status was as a result of a reduction inforce by the Company or whether the individualswere otherwise prior employees Additionally requestsfor qualifiedminorities and femaleswere to honored inthe agreement between the Company and the UnionThereafter individuals on the referral list were to be referred on a first in first out basis with the qualificationsand experience of the individuals to be taken into consideration concerning referral inasmuch as the agreementbetween the parties was that the Union would refer tothe Company the most qualified individual for the jobclassification requestedFurther it was understood thatcertain categories of employees would be interviewed bythe Company before they were hired Finally the totalrecord evidence would indicate that the understandingwas that at some point an individual had to have a referral from the Union to continue employment with theCompany notwithstanding whether the interview by theCompany or the referral from the Union came firstUnder the Act a union hiring hall arrangement is amatter of negotiation agreement or understanding between the parties There is no express ban on hiring hallarrangements in any provision of the ActTeamstersLocal 357 v NLRB365 U S 667 (1961) A company andunion may agree that a hiring hall arrangement will bethe exclusive method of recruitment or they may agreethat it will be nonexclusive In both the exclusive andnonexclusive arrangements an employer is free to refuseor reject individuals referred to it by a union Howeverunder a nonexclusive arrangement an employer mayconsider for employment and/or hire from sources otherthan the union hiring hall The initial key issue in the instant case is whether the oral hiring hall arrangement asimplemented in practice was exclusive or nonexclusiveThat the agreement or understanding was never reducedtowriting is not in any way dispositive of the issuewhether the arrangement was exclusive or nonexclusiveInMarquett Cement Mfg Co213 NLRB 182 (1974) andby the adoption of the administrative law judge s decision inCarpenters Local 1092 (C F Braun & Co)230NLRB 1045 (1977) the Board continued to adhere to itslong establishedprinciple that an exclusive referralsystem need not be established in writing but may be inferred from evidence of an oral understanding or of acourse of conductThe Company contends hiring was not dependent on areferral from the Union It contends individuals wereinterviewed and selected before they were given referralslips by the Union and in fact in some instances theywere hired by the Company and then sent to the unionhall to obtain referral slipsUnder a strict definition ofhiredtheCompany s contentions are correct ifhired is defined as meaning a commitment to employThere are specific instances in the instant case when theCompany interviewed made a commitment to employand in some cases actually employed individuals beforethey were sent to the union hiring hall for a referral slipHowever the bottom line in the instant case is that forallemployees to continue their employment with theCompany it appears they needed to obtain a referral slipfrom the union hiring hall The instances of individualsbeing hired and then referred to the Union for a referralslip appear to be infrequent except in the special circumstances involving individuals from the recruitment training programThere is record evidence that the Company obtainedinformation about qualified individuals from other contractors on the waterway as well as other contractors invarious locations across the countryHowever eventhough such individuals were recruited by the Companyand at least in a few instances hired by the Companybefore going to the Union such individuals were referred to the Union for a referral as they continued to beemployed by the Company Those individuals obtainedby the Company through the recruitment training program were obtained from a federally assisted trainingprogram and as such would in my opinion constitutespecial exceptions to the arrangement that would not destroy the exclusive nature of the hiring hall arrangementThose individuals obtained by the Company through therecruitment training program were in fact at some pointsent to the Union for a referral Further the Companyon occasion utilized the State of Mississippi employmentagency as the Recruitment Training Program HoweverIview each if those instances to either to be special circumstances or infrequently utilized arrangements such asnot to detract from the overall exclusive nature of thehiring agreementThe fact that there may have beensome infrequent exceptions and other special exceptionsto the exclusivity of the arrangement does not adverselyaffect my determination that the arrangement was an exclusive one See(Laborers Local 394 Building Contractors)247 NLRB 97 (1980)The Company s contention that the individuals whowere hired first and then sent to the Union were sentthere primarily so the Union could determine who it wasresponsible for representing and allow the individuals totake care of insurance and other programs is withoutmerit If the only reason the individuals were sent to theUnion was so the Union would know who it representedthe Company could for that matter have sent to theUnion a printed list of its employees on a daily weeklyor monthly basis and as such provided the Union withthe type information it contended it was sending the indi MORRISON KNUDSEN CO259viduals to the Union for The Company s further contention that the purpose in sending the individuals to theUnion was to provide them an opportunity to meet theunion officials I find totally unpersuasive It is unbelievable that a company would send an individual to theUnion away from work after the individual had beenhiredmerely for the purpose of the individual meetingthe union officials There can be no doubt in the instantcase that continued employment with the Company depended on union sponsorship at some point The Company in part contends that the instant case should be considered in light of and governed by the Board s decisioninTeamsters Local 74(Totem Beverages)226 NLRB 690(1976) in that under the agreement in the instant casethe Company was not precluded from considering foremployment or in fact hiring individuals who had notbeen referred by the Union and as such it did not havean exclusive hiring arrangement with the Union InTotem Beveragesthe Board concluded that an agreementbetween the company and union therein which requiredthe company to provide the union 3 days notice whenadditional employees were needed and granted the unionthe right tonominateindividuals for employmentduring a 3 day period and required the company thereinto give fair consideration to the union s nominees didnot constitute an exclusive hiring hall arrangement TheBoard concluded that the arrangement placed substantialrestrictions on the company s freedom in hiring but thatthe provisions did not preclude the company from considering for employment or in fact hiring applicants whohad not been nominated by the union The Board concluded that the language of the agreement did not investthe union with the exclusive right of referral The Boarddid however find that the practice between the company and the union inTotem Beveragewas such that thecompany felt it had no alternative other than to hire theunion s nominees In the instant case I find that theagreement both by its understanding and practice didmore than place substantial restrictions on the Companyregarding hiring It went further in that it required allemployees of the Company in the classifications set forthin the StabilizationAgreement referred to earlier toobtain at some point a referral from the Union to continue employment with the Company Again as stated earher the facts of the instant case demonstrate that someemployees were considered and hired prior to their beingsent to the Union for a referral slip however all employees at some point had a referral slip from the UnionThe complaint did not allege that the hiring hall agreement or understanding was illegal The fact that the veryexistence of a hiring hall encourages union membershipdoes not invalidate a hiring hall agreementIn my view the Company and the Union had an oralagreement or understanding for an exclusive referral orhiring system in which individuals were either referredto the Company by the Union at the Company s requestor if they were hired directly were required to clearthrough the Union to continue their employment withthe Company SeeLaborers Local Union 213223 NLRB561 (1976)That the arrangement or understanding between theCompany and the Union spelled out certain priorities forreferraldoes not make an otherwise valid exclusivehiring hall arrangement invalid The priorities establishedin the understanding between the parties have been approved bythe Board For example company name requested priorities have been approvedby theBoard SeeLaborers Local 663 (Treuner Construction)205NLRB455 (1973)Priority in hiring hall arrangements for recalls from reduction in force and recalls of individualswho were otherwise in a prior employee status have metwithBoard approval SeeOperating EngineersLocal 406(AssociatedGeneral Contractors)189 NLRB255 (1971)AlsoBoardprecedent allowsfor priorityfor referralsbased on experience or special skill SeeAsbestosWorkersLocal 22 (RosendahlInc)212 NLRB 913 (1974) TheGeneral Counsel stated he was not seeking any violationof the Actbased on the fact that priority for referral wasgiven to miniorities and females in order to help theCompany attain its goal regarding minority hiring set bythe Federal ContractCompliance OfficeIn summary I find the Company and Union maintained a valid exclusive hiring hall arrangement as alleged in the complaintD The Alleged Refusal toRefer Specifically NamedIndividualsThe General Counsel in its complaint alleges that theUnion since on or about January 22 1980 has arbitrarilyfailed and refused and continues to fail and refuse torefer in accordance with the practice agreement andunderstanding it had with the Company to employmentwith the company employees Edna Jane McDanielMary Martin Patty Johnson Patsy Robinson Eloise KPayne and Bobby G Downs The complaint further alleges that the Union took the action regarding the namedindividuals for unfair irrelevant arbitrary and invidiousreasons and in breach of the fiduciary duty the Unionowed to the employeesHaving found that the agreement and understandingconstituted an exclusive hiring hall arrangement andhaving further determined that the agreed on criteria forout of work referrals were valid on its face the key issuethen remains whether the action of the Union was in anymanner arbitrary invidious irrelevant unfair or inbreach of the fiduciary duty the Union owed the individuals utilizing the hiring hall In making such a determination it will be necessary to examine many factors including whether the criteria utilized by the Union in determining that one individual was better qualified for a position than another were based on objective standardsIt is settled law that a labor organization that undertakes to operate a hiring hall pursuant to an arrangementwith an employer as the exclusive source of employees isobligated to refer individuals without regard to theirunion membership or lack thereof Furthermore underthe concept of fair representation as outlined inMirandaFuel Co140 NLRB 181 (1962) enf denied 326 F 2d 172(2d Cir 1963) a union acting as statutory bargainingrepresentative of employees is prohibited from makingreferrals on the basis of unfair irrelevant or invidiousconsiderationsDiscrimination based on the foregoing 260DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhas been held to violate Section 8(b)(1)(A) and(2) of theActThe General Counsel contends in brief that to determine whether the Union has arbitrarily refused referralsto the specifically named individuals in accordance withthe hiring hall arrangement a comparison need be madeof the names on the out of work register with the mdividuals who were actually referred The General Counsel states that in those instances when individuals werenot referred in the order they had signed the out of workregisteritwould further be necessary to determinewhether any of the out of order referrals were occasioned by requests of individuals specifically name requested by the Company The General Counsel stated itdoes not contend out of order referrals pursuant to namerequests or because the applicants were known to be experienced or were requested to fill employer goals forminiority or female employees constituted a violation ofthe hiring hall agreement The General Counsel contends however that valid consideration should be givenonly to those name requests that the Company coulddocument by a personnel name requisition request Further the General Counsel contends that out of order referrals pursant to name requests for minorities and females although not necessarily violative of the hiringhall agreement would be in those instances in which minonties and/or females were skipped over in order torefer other minorities and/or females Finally the GeneralCounsel contends that for any individual to be eligiblefor referral the individuals name must appear on theout of work register within 30 days of the date of referralThe Company and Union contend that even assumingthere was an exclusive hiring hall arrangement that wasvalid on its face they did not deviate from that arrangement and there was no discriminatory motive in any referral that each of the alleged out of order referrals wasfor legitimate business reasonsIwill consider the referrals pertaining to each of thespecificallynamed individuals in the order that theyappear in the complaint1Edna Jane McDanielMcDaniel testified at the time of the trial that she wasemployed by the Company as a stiger operator McDaniel stated she was first referred to the Company by theUnion in July 1979 as a dozer operator McDaniel informed the Union at the time of her referral that she wasnot a dozer operator that she could move one aroundfrom place to place but was really not a dozer operatorMcDaniel testified she informed company personnel thatshe could not operate a dozer that she was either anoiler or a stiger operatorMcDaniel testified she was initially placed for about 6 weeks as an oiler on a drag lineThe Company did a major overhaul on the drag line atthe end of her first 6 weeks and at that time she beganoperating a stiger and continued to do so until she leftwork ill in September 1979McDaniel stated that shewas not employed by the Company from September1979 until July 1980 McDaniel testified she was under adoctor s care as a result of her illness from September1979 until January 2 1980 and she had a leave of absence from the Company for illness McDaniel testifiedshe received a pink colored layoff slip from the Company that indicated she was laid off due to illness McDaniel testified that on January 2 1980 she returned to thejobsite to go back to work McDaniel testified that onJanuary 2 a superintendent at the Company wrote herout a pink colored slip that indicated she was laid off forlack of work She was told she would be called backwhenever the operators were returned to work thatalmost everyone was in a laid off statusMcDaniel testified she signed the out of work registeron January 3 1980 and did not return to work until July14 1980 McDaniel testified that between January 2 andJuly 14 1980 other employees were referred to work asstiger operatorsMcDaniel testified that an individualnamed Charlie Smith was referred as a stiger operatorafter she had signed the out of work register and that shewas sure that Smith had not signed the out of work register ahead of her because he was not even in the Stateof Mississippi for at least a month before he was referredoutMcDaniel testified there were others who were referred ahead of her namely Tom Bates Tommy Swaneand Walter Smith however she did not know exactlywhen the individuals had been referred or whether theirnames were ahead of hers on the list McDaniel first testified that she filed charges with the National Labor Relations Board prior to July 14 1980 regarding the failureto be returned to work after being off for her illnessHowever when questioned further McDaniel acknowledged she did not file Board charges until after she hadbeen referred by the Union to the Company in July 1980McDaniel testified she continued working as a stiger operator after she was referred and employed on July 141980 until January 6 1981 at which time she was laidoff as a result of a reduction in force McDaniel testifiedshe maintained a current referral position with the Unionand was referred to the Company on March 13 and commenced work on March 17 1981Certain claims McDaniel made in her testimony simplyare not borne out by the record evidence It appears thatMcDaniel was not placed in a laid off status on January2 1980 following her release from illness but rather wasterminated on October 2 1979 The pink colored termination slip provided her at the time indicated her separation was for an illness of 6 weeks or more (R Exh 1) Itistherefore clear that McDaniel was not in the status ofan employee eligible for recall based on a reduction inforcebut rather was a prior employee who had beenterminated as a result of an extended absence from workThe fact that McDaniel was terminated in October isfurther substantiated by the credited testimony of Company Labor Relations/EEO Officer Schiebler who testifeed that McDaniel because of her extended absence dueto illnesswas removed from the Company s payroll andterminated and her status for reemployment was that ofa prior employee and not that of an individual laid offdue to a reduction in force The General Counsels contentionbased on McDaniel s testimony that McDanielsigned the out of work register on January 3 1980 andwas not referred until July 14 1980 is not supported bythe record as a whole The out of work register (G C MORRISONKNUDSEN CO261Exh 13)reflects that McDaniel signed the out of workregister on March 3 and April 7 1980 The record evidence does not support McDaniel s testimony that an individual named Charlie Smith was referred ahead of hernotwithstanding the fact he had signed the register aftershe did During the 30 day period following McDaniel sfirsthaving signed the out of work register there werefour individuals referred as stiger operators none ofwhom was Charlie Smith The four in question will bediscussed infra Following McDaniel s having signed theregister on April 7 1980 there were three individuals referred as stiger operators within the next 30 day periodhowever Charlie Smith was not among those referredGeneral Counsel Exhibit 13 indicates that McDaniel onlysigned the out of work register on the two dates set forthabove prior to her bring referred to employment withthe Company on July 14 1980Following McDaniel s having signed the out of workregister on March 3 1980 the four individuals referredwithin 30 days thereafter were Charles Allen who wasreferred on March 4 1980 Riley Bennett who was referred on March 21 1980 and Keith Stevens and ReginaAustinwho were referred on April 3 1980 FollowingMcDaniel s having signed the out of work register onApril 7 1980 three individuals were referred as stigeroperators within the next 30 day period Rodney Chappell and Billy Martin were referred on April 8 1980 andMilton Walker was referred on April 11 1980Company Labor Relations/EEO Officer Schiebler testified that Charles Allenwho had signed the out ofwork register on February 4 1980 as a dozer and scraper operator was referred ahead of McDaniel because hewas a minority recall from a reduction in forceSchiebler testified that the Stabilization Agreement referred to earlier in this decision did not require that recalls from reduction in force be by seniority nor did itrequire that recalls be made in the order that individualswere laid off but rather recalls were made based on theexperience of the individuals who were in a laid offstatusAccording to Schiebler the individual selectedfor recall from a reduction in force status came about asa result of either a superintendent or supervisor of theCompany coming to him with a request for a particularindividual based on the experience of that individualwhich experience was known to the supervisor or superintendent and then the individual was name requestedfrom the Union by the Company The name requests forrecalls from reduction in force were normally orallymade in that the Company would call the Union and saythat it needed certain individuals to be referred whowere laid off as a result of the reduction in forceSchiebler testified and I credit his testimony that theCompany had placed an open order with the Union forminorities Schiebler testified that Allen was recalled perthe understanding that the Company had with the Unionregarding recalls from reduction in force as well as theCompany s request for minority employeesSchiebler testified that Bennett who it appears had notsigned the out of work register within 30 days of his referralwas referred ahead of McDaniel because he was aminority and the Company had an open order with theUnion for minorities Schiebler testified the spring seasonwas the time of year when the Company was again starting up its major operations and as such needed all theminority employees it could obtain both by recall fromreduction in froce and by having the Union refer anyother qualified available minorities to it in order for it tomeet the Office of Federal Contract Compliance guidelines regarding minority employmentSchiebler testified that Stevens who it appears had notsigned the out of work register within 30 days of his referralwas recalled ahead of McDaniel because he was arecall from reduction in force status and had been orallyname requested based on the procedure that the Company and Union utilized concerning the recall of employeesfrom a reduction in force status Schiebler could notrecall specificallywhat any particular superintendent orsupervisor had said to him regarding the selection of Stevens for recall however Stevens was recalled in thatmanner Schiebler testified that Regina Austinwho itappears had not signed the out of work register within30 days of her referral was also a recall from a reduction in force status and that she was name requested inaccordance with the procedure and agreement betweenthe Union and the CompanySchiebler testified that Rodney Chappellwho hadsigned the out of work register on March 10 and 171980was recalled ahead of McDaniel because he was aminority recall from a reduction in force status Schieblerstated that Chappell was referred to the Company by theUnion pursuant to a minority order that called for twoqualified minoritiesAs a result of that requisition by theCompany Chappell was referred as a minority who wasreturning from a reduction in force status Billy Martinwho it appears had not signed the out of work registerwithin 30 days of his referral was referred to the Company by the Union in response to that same request fortwo qualified minority stiger operatorsMartin was a minonty referral Schiebler testified thatMiltonWalkerwho had signed the out of work register on April 71980was referred ahead of McDaniel because he was aminority recall from a reduction in force status and wasorally name requested in accordance with the procedureutilized to recall employees who were in a laid off statusas a result of a reduction in forceGeneral Counsels Exhibit 12 reflects that there weretwo additional individuals referred on May 22 1980 asstiger operators namely James Solomon and Robert Orchardhowever they were referred at a time whenMcDaniel was not current on the out of work registerThe record reflects that McDaniel was referred as astiger operator on July 14 1980 McDaniel like variousother individuals who were referred was not current onthe out of work list at the time she was referred to theCompany by the Union however McDaniel was referred pursuant to a specific name request by the CompanyInasmuch as the Union honored company name requests and inasmuch as the Company had specificallyname requested McDaniel as it had others I find itwould have been unnecessary for McDaniel or theothers to have proceeded to the union hall to sign theout of work register last or at the bottom of the list and 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthen have the Union skip over each name that wassigned above on the list in order to honor the priorityarrangements between the Company and the Union justto satisfy the formality of being on the out of work list atthe time of referral There is no question but that an mdividual could sign the list last and then be referred first ifthe individual was name requested or requested to fillminority hiring goals therefore I conclude it is unnecessary for an individual to go through the technically correct requirement of signing the list moments before beingreferred in order to make it a valid referral I am persuaded that under certain circumstances such as arepresent in the instant case individuals may technicallyand legally be referred to a company through a unionhiring hall without having been on or current on anout of work registerRegarding specifically alleged discnmmatee McDanielIconclude and find that each of the out of order referralswas for justifiable business reasons in accordancewith the referral priorities agreed on between the Company and Union There has been no showing that any ofthe bypassed referrals were based on illogical businessobjectivesdiscriminatorymotives or arbitrary and/orunfair conduct After the Company explained each of thebusinessjustifications for each of the out of order referralsor referrals of individuals not current or on the listtheGeneral Counsel failed to demonstrate that any ofthe business reasons advanced by the Company werepretextual and failed to demonstrate that there was anylawful motivation or arbitrary and/or unfair conduct onthe part of the Union and Company regarding the referrals that were made ahead of McDaniel I also concludethere was no violation of the Act concerning McDanielbeing referred on July 14 1980 at a time when she wasnot current on the out of work list inasmuch as she wasspecifically name requested as a prior employeeAlthough the instant case there has not been adherence tothe operation of a textbook type referral hall it appearsto me that all actions taken by the Union and Companywere for legitimate reasons within the framework oftheir agreement for priority referrals and as such the referrals did not violate the Act as alleged in the complaint I therefore recommend dismissal of that portionof the complaint that alleges that the refusal to referMcDaniel was for unfair irrelevant arbitrary or invidious reasons or a breach of the fiduciary duty owed theemployee2Mary MartinThe record establishes that Mary Martin signed theout of work register on May 12 June 9 and 14 1980She signed the register as an oiler/pump operator Therecord indicates there were two types of oilers-a fieldservice oiler and a rig oiler The Company interviewedapplicants for both positions before they were filled byindividuals referred from the Union A field service oilerhad to be able to go into the field and in a specified timebe able to service and lubricate every piece of equipmentallocated to him It was necessary that the individualknow where the lube fittings were and how to servicethe equipmentin the field The field service oilers had tohave tools and according to Schiebler at least threetimes the amount of experience of a rig oiler The rigoilers simply oiled pieces of equipment utilized by theCompanyThe General Counsel contends that the only pump operator referred after Martin signed the register was PattyJohnson an individual who was name requested by theCompany on May 14 1980 The General Counsel furthercontends there were 25 oilers who were referred aheadof Martin between May 13 and June 24 1980 The GeneralCounsel contends that Martin should have been referred to some of the positions filled prior to her referralon July 24 1980 The Company and Union contend thatno referrals made at any time involving Mary Martinwere made for arbitrary or unfair reasons but ratherwere made for justifiable business reasonsAfterMartin signed the register on May 12 1980therewas one referral to a pump operator positionwhich was filled on May 14 1980 by Patty JohnsonJohnson had signed the out of work register on April 14and 21 1980 and was recalled from a reduction in forcestatusSchiebler testifiedMartin was recalled in accordance with the arrangement between the Company andUnion with respect to recalling individuals who were ina laid off status as a result of a reduction in force that isa supervisor or superintendent would come to Schieblerand request an individual by name and he then wouldorally make such request of the Union that the individualin question be referred to the Company Martin had notbeen employed by the Company prior to her July 241980 referralThere were 17 individuals referred to oiler positionsbetween May 12 and June 12 1980 Sue Harris who hadsigned the register on May 5 was referred on May 131980 as a name requested recall from reduction in forceaccording to the credited testimony of Scheibler JerryRichardsonwho had signed the list on May 5 was referred on May 14 1980 ahead of Martin according toSchieblerbecause Richardson was more experiencedwas hired as a field service oilers and was requisitionedfor that position Schiebler testified that David Braddock who it appears had not signed the out of work regasterwithin 30 days of his referral on May 14 1980 wasreferred ahead of Martin because he was specificallyname requested(G C Exh 42 22)David R. Palmerwho had signed the list on April 14 1980 had been onthe list longer than Martin and he was more experiencedin that he had operated a grease truck for Eby Construction Company The information regarding Palmer s expehence had been relayed to Schiebler from Eby ConstructionCompany Project Manager Melvin Huffman andthat information had been made known to the Unionand at the same time the Union was apprised that theCompany wanted experienced personnel Schiebler testafeed that Randy Odle who signed the list on April 141980 was referred on May 14 1980 ahead of Martin because Odle was a qualified minority who was name requestedSchiebler testified that James Rhodeswho itappears had not signed the out of work register as anoilerwithin the 30 day period prior to his referral wasan experienced individual hired as a field service oilerbased on his experience Thomas Bray who it appears MORRISON KNUDSEN COwas not current on the out of work list was referred onMay 16 1980 ahead of Martin based on experienceBray was afield service oiler and Schiebler testified hehad made aspecific request of the Union for a field service oilerMartin could not perform the task of a fieldservice oiler Schiebler testified that E Steve McNattwho it appears had last signed the out of work registeron April 21 1980 was referred on May 29 1980 aheadof Martin because he was name requested from reduction in force recall Schiebler testified that FranklinWKennedy who had signed the out of work register onMay 5 1980 was referred on May 30 1980 ahead ofMartin because he had been on the registerlonger andwas an experienced employee from the Tennessee ValleyAuthoritywhere he had obtained valuable experienceregardingthe type of work the Company was performingAccording to Schiebler Ardell Scott Jrwho hadsigned the registeron May 19 and was referred on June2 1980 was referred ahead of Martin because he was anexperienced field service oiler who had operated a greasetruck for Eby Construction Company The informationregardingScott s experience had been provided to theUnion by Schiebler Peggy Daniels who had signed theout of workregisteron May 12 1980 was referred onJune 4 1980 ahead of Martin because Daniels was arecall from a reduction in force andwas name requestedChris Casswho had signed the register on May 191980was specifically name requested on June 6 1980by Schiebler Schiebler testified thatJamesHenley whoitappears had not signed the register within 30 days ofhis June 10 1980 referral was referred ahead of Martinpursuant toa standingorder of the Company with theUnion for qualified minorities of which Henley wasHenley was registered however as a mechanic withtools on the out of work register Schiebler testified thatKathy Sanders who it appears had not signed the out ofwork registeras an oilerwithin 30 days of her June 101980 referralwas specifically name requested (G C Exh43 8)Sanderswas specifically name requested bySchiebler at the behest of Company Lube SuperintendentMcGehee Mark Turner who it appears had not signedthe out of work register within 30 days of his June 101980 referralwas a recall from a reduction in force andhis recall was conducted in thesame manneraccordingto Schiebler as all other recalls from reduction in forcehad been in that Schiebler made an oral request of theUnion for Turner Schiebler testified that Randy Odlewho had again signed the out of work register on June 91980was referred on June 10 1980 ahead of MaryMartin because he was name requested Schiebler testifeed that this was the same Odle who had been referredon May 14 1980 and situations of Odle s type cameaboutaccording to Schieblerwhen the individualwould return to a particular locality to move his familyor take care of matters of that nature and that the Company would try to accommodate him by name requestinghim from the Union when the individual returned to thearea Ellis Wright who had signed the register on June 9and referred on June 10 1980 was recalled ahead ofMartin in that he was a recall from a reduction in forceand was name requested263Martin next signed the out of work register on June 91980 and in the following 30 day period there were nopump referrals During the 30-day period following June9 there were eight individuals referred as oilers BettyArmstrong who had signed the list on June 9 and referred on June 16 1980 was referred ahead of Martinbecause she was a minority female who was name requested from a reduction in force status Schiebler testifled he personally remembered placing the call to theUnion asking for Armstrong because she was a minorityfemalewhom he had spoken to Lube SuperintendentMcGehee about Schiebler testified that Tommy Taylorwho had signed the register on May 27 and referred onJune 16 1980 was referred ahead of Martin because hewas a minority who was being recalled from a reductionin force and as such orally name requested Schieblertestified he specifically recalled orally requesting KatiePhifer from the union hall on June 16 1980 Phifer hadsigned the out of work register on May 27 1980 LarryThrasherwho had signed the out of work list on May19 and referred on June 17 1980 was referred ahead ofMartin because he was a more experienced field serviceoilerThe Company had requested a field service oiler atthe time Thrasher was referred Brenda Gianola whohad signed the register on May 27 and referred on June19 1980 was referred ahead of Martin because Gianolahad been on the register for a longer period of timeDemmon Russel who had signed the out of work register on May 19 and referred on June 19 1980 had beenon the register longer thanMartinaccording toSchieblerSchiebler testified that Charles Percy was aCompany requested craft change that is Percy was already employed on June 23 1980 and was simply undergoing a craft change from a teamster employee to an employee referred by the Union It was strictly a craftchange according to Schiebler Denise Henry who hadsigned the register on June 16 and referred on June 241980 had been a prior employee and was recalled aheadof Martin according to Schiebler for that reasonMary Martin was referred on July 8 1980 to a job onthewaterway with Bristol Steel The records indicateshe declined the referralMartin next signed the out of work register on July 141980 and in the 230 day period following that signingtherewere no pump referrals made There were fouroiler referrals made prior to Martin being referred to theCompany on July 24 1980 Martin was name requestedat the time of her referral John Goodvin who hadsigned the register and was referred July 14 1980 wasreferred ahead of Martin because he was specificallyname requested from the Union Schiebler testified hewrote a letter to the union hall requesting Goodvin because he was a prior trainee with experience and hisfather also worked for the Company Schiebler testifiedhe wrote the letter to the union hall requesting Goodvinso that the Company could further train him to becomean operator Schiebler testified that Larry Hyder was referred ahead of Martin because he had been recommended to the Company by Union Representative HollowaySchiebler stated that Holloway had informed the Company that he had a very experienced oiler whom he highly 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrecommended for any future openings with the Company that the individual would be well worth his pay Therecords disclose that Hyder who was referred on July16had signed the out of work list on July 7 1980Johnny Holland who it appears had not signed the outof work register within 30 days of his July 22 1980 referralwas referred ahead ofMartin asa prior employeewith more experience according to Schiebler HaroldMcNair who had signed the register on June 23 and referred on July 23 1980 was referred ahead of Martin because he was requested by a subcontractor of the Cornpany by the name of H B Wilhite Schiebler testifiedthatWilhite had informed the Union of McNair s qualificationsThe General Counsel does not contest that Patty Johnson was namerequested as a pump operator on May 141980The General Counsel however contends thatSchiebler s testimony regarding Sue Harris being namerequestedas an oileron May 13 should be discredited inasmuch as Schiebler failed to provide documentation tospecifically prove that he had placed a call asking forHarris by nameSchieblerwas the most knowledgeable witness whotestified regarding the operation of the hiring hall arrangement between the Company and Union Schiebler stestimony was logical and in many instances supportedby documentation Schiebler testified about many unrefuted reasons which indicated his memory was accurateand as such I credit Schiebler s testimony regardingHarris as well as his other testimony set forth hereinThe General Counsel contends that no reliance shouldbe placed on the testimony that Jerry Richardson wasmore qualified than Mary Martin in that he was a fieldservice oiler I am persuaded the record evidence mdicates that Richardson was the more qualified of the twoThe General Counsel contends that assuming arguendoRichardson was more qualified Martin should have beenreferred to the positions filled by either David Braddockor Randy Odle on May 14 1980 I reject the GeneralCounsels contention inasmuch as Braddock and Odlewere name requested The General Counsel further contends that Martin should have been referred to the positions filled by either Braddock Rhodes Bray or McNattinasmuch as they were not on the out of work register asan oiler within 30 days of their referral As I have indicated elsewhere in this decision I find it would be an unnecessary act to require that an individual who had beenspecifically name requested or who had been requestedbased on experience to have to sign the out of work register just prior to being referred to make the referrallegalunder any of the validly established prioritiesagreed on between the parties I therefore reject theGeneral Counsels contention that Martin should havebeen referred to one of the positions filled by the fourindividuals mentioned above inasmuch as Braddock wasname requested Bray was asked for as a field serviceoilerRhodes was more experienced than Martin andMcNatt was a prior employeeFinallytheGeneralCounsel contends that sinceUnion Representative Holloway did not know the qualifications of all applicantsMartin should have been referred to fill one of the positions that Donald PowellLeroy Bickerstaff Brenda Gianola or Richard Bowenfilled It is apparent that the General Counsel takes thesenames from Union s Exhibit 4 A close examination ofthe entire record indicates that Union s Exhibit 4 shouldnot have great reliance placed on it inasmuch as GeneralCounsels Exhibit 12 reflects that Donald Powell was referred to the Company on June 6 1980 as a mechanic shelper rather than an oiler General Counsels Exhibit 12also indicates that Leroy Bickerstaff was referred to theCompany on June 2 1980 as a mechanics helper andRichard Bowen was referred on July 22 1980 as a mechanic s helperThe record evidence indicates thatBrenda Gianola had been on the referral register for alonger period of time than Martin I therefore reject theGeneral Counsels contention that Martin should havefilled one of those four positionsThe General Counsels contention that Union Representative Holloway did not know the qualifications of allapplicants and therefore reliance should not be placedon his determination regarding any individuals qualifications or experience is without merit It is true that theUnion did not administer any tests to individuals signingthe out of work register to determine their qualificationsHowever in evaluating an individuals qualifications andlevel of experience Holloway testified he would place inthe register any qualifications an individual informed himthat they had and additionally if the individual had utilazed the Union s hiring hall in the past he would haveknowledge as to their past experience and work abilityHolloway further testified and I credit his testimony inthis respect that it was his practice to inquire of individuals signingthe out of work register about their qualifications by asking them various questions about the equipment they indicated they could operate Holloway statedthat some individuals would tell him a big tale aboutbeing able to do something they could not do Hollowaytestified that when he continued questioning the individualhe would find out whether they really knew whattheywere talking aboutAlthough the Union had nowritten rules or objective criteria concerning experienceand qualifications of the individuals utilizing the referralhall I find that the operation was not left to the unbndled discretion of Holloway or any other union officialThe determination regarding qualifications and expenence of an individual was objectively considered in thata record was made of the individuals qualifications asstated by the individual and then further considered inconjunctionwith the questions asked by and the response provided to the Union In the instant caseHolloway not only had the qualifications of an individual as stated by the individual but he also had his ownassessment of the individuals ability based on questionshe had asked the individual and he also had the referralrecordswhich indicatedwhether an individual hadworked for any particular contractor on the waterway inthe past The instant case is clearly distinguishable fromLaborers Local394(Wakil Adbunafi)247NLRB 97(1980) in which the Board found that the union had violated the Act by operating its exclusive hiring hall without any objective criteria or standards for the referral ofemployees I conclude and find that the method utilized MORRISON KNUDSEN COby Holloway in the instant case ensured fairness and impartialitywith respect to the referral of individuals bytheUnion to the Company based on the individual squalifications and experienceI therefore conclude and find that the out of order referrals regarding Mary Martin were not made for any arbitrary or unfair reason but rather were made for legitimate business reasons and for no other purposes3Patty JohnsonPatty Johnson signed the out of work register as apump operator on March 17 and April 21 1980 BetweenMarch 17 and April 17 there were four individuals referred to pump operator positions(G C Exhs 12 and13)In the 30 day period following Johnson s havingsigned the out of work register on April 21 there weresix referrals to pump operators positions Johnson wasreferred on May 14 1980 as a pump operator (G CExhs 12 and 13)Schiebler testified that Junior Ray McAllister who itappears had last signed the out of work register on February 11 1980 in the category of pump operator wasreferred on April 1 1980 ahead of Johnson because hewas more qualified and was a name requested recall froma reduction in force status Schiebler testified that McAllister s superintendent had stated to him that McAllisterwas far more qualified than JohnsonAccording toSchieblerMcAllister s superintendent had a list of all theindividualswho had been laid off over the 1979-1980work season and as he went over the list he picked theindividuals he wanted back one of whom was McAllister therefore Schiebler orally name requested McAllisterSchiebler testified that Cleston Barnswho had lastsigned the out of work register on January 14 1980 as apump operator and was therefore not current on thelistwas referred on April 3 1980 ahead of Johnson because he was a recall from a reduction in force and wasspecificallyverbally name requested from the UnionSchiebler testified that Patsy Robinsonwho it appearshad only once signed the out of work register back inNovember 1979 was referred on April 11 1980 ahead ofJohnson because she was a recall from a reduction inforce and as such was verbally name requested from theUnion Schiebler testified he specifically rememberedRobinson s qualifications being taken into considerationby her individual superintendent at the time the Company was requesting pump operators from the laid off listSchiebler testified that he specifically name requestedFred Stevens on April 17 1980 Stevens had signed theout of work register on March 31 1980 Stevens was arecall from a reduction in force and as such was verbally name requested from the UnionThere were six individuals who were referred to pumpoperator positions after April 21 but before May 141980which was the time Johnson was referred to andaccepted by the Company as a pump operator Schieblertestified thatDwayne Hull who had signed the out ofwork register on April 21 was referred on April 251980 ahead of Johnson because he was a name requestedrecall from a reduction in force Denise Henry referredon April 25 1980 she had signed the out of work register on March 17 and April 7 1980 Schiebler testified265that Henry had been on the out of work list longer thanJohnson at the time she was referred to the CompanyEloise K Payne who had signed the out of work register on March 17 24 and April 21 was referred on April25 1980 ahead of Johnson because she was specificallyname requested as a prior employee Schiebler testifiedhe could specifically recall her being name requested inthat she had been in his office several times prior to heractual referral Schiebler testified that Jerry Steeley wasreferred on May 5 1980 because he had more expenence and was a better qualified employee for the jobthanwas Johnson Steeley had previously worked forthe Tennessee Valley Authority as a pump tender andwas more experienced than Johnson The record reflectsthat Steeley had apparently last signed the out of workregister on March 31 1980 as a concrete pump operatorSchiebler testified that BR Holland who had signedthe out of work register on April 14 1980 as an oilerroller and stiger operator was referred on May 6 1980ahead of Johnson because he was an orally name requested recall from a reduction in forceW J Dewberrywho had signed the out of work register as a pump operator on April 28 was referred on May 9 1980 ahead ofJohnson because he was a name requested recall from areduction in force Patty Johnson herself was referred asa recall from a reduction in force status on May 14 1980She was name requested by SchieblerIconclude and find that the General Counsel hasfailed to establish that any of the out of order referralsmade regarding Patty Johnson were made for any reasonother than legitimate business reasonsAs stated elsewhere in this decision when an individual was name requested by the Company from a reduction in force statusor when an individuals specific training and/or qualifications made them better qualified for a position it did notviolate the hiring hall arrangement nor did it violate theAct for the Union to refer them out of order As indicated elsewhere I have concluded that individuals whowere name requested by the Company would not be required to place their name at the bottom of the out ofwork register on the day they were referred in order tomake their referral legitimate even when they had notbeen on the list were not current on the list or whentheywere listed under some otherjobs classificationpreferenceThe General Counsel in brief contended that PattyJohnson should have been referred to the job filled byJunior Ray McAllister on April 1 1980 The GeneralCounsel further contended that McAllister was not namerequested and that his name did not appear on the out ofwork register as a pump operator during the 30 dayperiod prior to his referral The General Counsel contends that Schiebler testified he did know why McAllister was referred ahead of Johnson on April 1 The General Counsel also contends that the record is void of anyevidence either from the Union or the Company to justifyMcAllister s referral ahead of Johnson The GeneralCounsels contention that Schiebler did not know whyMcAllister was referred ahead of Johnson appears to bean inadvertentmisstatementof the recordWhenSchiebler testified that he did not know why McAllister 266DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas referred ahead of Johnson he was so stating basedon the fact that he did not have his records and notes infront of him at the time Thereafter from further questioning by the General Counsel Schiebler testified thatMcAllister was a recall from a reduction in force andthat he and McAllister s supervisor had specifically discussed McAllister s qualifications as they related to Johnson and it was determined by the superintendent thatMcAllister was far more qualified than was Johnson forthe job I therefore reject the General Counsel s contention that because McAllister was referred out of orderthe General Counsel need not address himself to any referrals afterMcAllister s April 1 1980 referral The General Counsel in brief also alludes to the fact that RondalBrock and James Mitchell were referred ahead of JohnsonThe evidence reflects that Brock was referred as amechanics helper on April 28 and Mitchell was referredas a mechanics helper on May 5 1980(G C Exh 12)In summary regarding employee Johnson I find thereisno showing that the action of the Union in referringthe individuals it did ahead of Johnson was discriminatonly motivated nor did the Union act in an arbitrary orunfair manner concerning referrals made as they relate toJohnson4 Patsy RobinsonPatsy Robinson testified that she commenced woriingfor the Company in August 1979 and that prior to heremployment she had registered on the out of work register at the Union Robinson testified she was referredand worked as a pump operator for the Company andthat she had prior pump operating experience with A BConstruction Company Robinson testified she was laidoff from the Company due to a reduction in froce onNovember 30 1979 Robinson testified she went to theunion hall the same morning she was laid off and signedthe out of work register Robinson testified she remainedin a laidoff status until April 2 1980 when she was recalledRobinson testified that she kept her name currenton the out of work register between November 1979 andApril 1980 Robinson testified she was referred to theCompany as a pump operator on April 2 1980 Robinson semployment with the Company has continued atleast until the trialThe record evidence does not support Robinson s testamony The record indicates that Robinson last signed theout of work register on November 26 1979 and did notthereafter sign the register prior to her being referred onApril 11 1980 Pursuant to the understanding betweenthe Company and the Union Robinson s name wouldhave been purged from the out of work register on December 26 1979 Robinson was referred as a pump operator on April 11 1980 pursuant to an oral name requestfrom the Company based on herstatusas laid off due toa reduction in force employee Inasmuch as Robinsonwas name requested I do not consider that she failed tofirst sign the out of work list on April 11 1980 immediately before she was referred to make her referral unlawful I find that Robinson was referred for legitimate businessreasons as a recall from a reduction in force statusand not for any unfair or arbitrary reason5Eloise K PayneEloiseK Payne testified that she first commencedwork for the Company on May 15 1979 as an oiler Shetestified she was referred through the Union and workedas anoiler for approximately 2 weeks at which time shewas changed over to a pump operator Payne testifiedshe was terminated from her employment at the Company on September 21 1979 and remained so until April25 1980 Payne testified she signed the out of work register on September 21 1979 as a pump operator/oilerand that she kept her name current on the out of worklistfrom September 21 1979 to April 25 1980 Paynetestified there was not a time at which her name was notcurrent on the out of work registerAn examination of the record reflects that Paynesigned the out of work register on March 241980 as anoiler and pump operator and on April 21 1980 as apump operator only Payne was referred to the Company as a pump operator on April 25 1980 1 specificallydiscredit Payne s testimony that she remained current onthe out of work register at all times from September 211979 until April 1980 The record evidence simply doesnot bear out Payne s contention in that respect Therecord reflects and Payne acknowledges that she wasreferred by the Teamsters to the Company as a truckdriver on April 4 1980 Payne testified she made onehaul with the truck she was assigned to before she quitbecause she refused to drive the particular truck withouttrainingPayne testified she could drive a truck but shedid not desire to drive for the Company without sometrainingAs a result of her refusal to drive Payne wasterminated from her employment with the Company onApril 4 1980 An individual could not remain current onthe out of work register while employed by a contractoron the waterway Therefore when Payne became employed by the Company on April 4 1980 such actionwould have removed her from the out of work registerHer next effective registration after April 4 1980 wouldhave been when she signed the register only as a pumpoperator on April 21 1980Between the period from March 24 until April 4 1980the record reflects there were two individuals referred aspump operators and two as oilersJunior Ray McAllister who it appears was not currenton the out of work register in that he had last signed onFebruary 11 was referred on April 1 1980 as a pumpoperator ahead of Payne because according to Schieblerwhose testimony I creditMcAllister was an orally namerequested recall from a reduction in force Cleston Barnswas referred on April 3 1980 as a recall from a reduction in force and as such orally name requested Barnshad last signed the out of work register on January 141980 The two oiler operators who were referred aheadof Payne prior to her being given a job on April 4 1980were Naomi Smith and Bill Chappell Smith was referredon March 26 1980 ahead of Payne as a recall from areduction in force and was orally name requested of theUnion Chappell was referred on March 31 1980 andwas referred ahead of Payne because he was a recallfrom a reduction in force and Schiebler specifically recalled asking for Chappell by name It does not appear MORRISON KNUDSEN CO267that either Smith or Chappell were current on the out ofwork list at the time of their referrals As with McAllister and Barns however when the individuals are specifically name requested I find it would have been unnecessary for them to have gone by the union hall and signthe out of work register before being referred to theCompany inasmuch as the parties were honoring namerequestsThe record reflects there were no pump referrals madebetween April 21 and the time that Payne was offeredand accepted a pump operator position with the Company on April 25 1980 I therefore conclude and find thatthe General Counsel has failed to establish that there wasany discriminatory motive or unfair or arbitrary actionon the part of the Union and Company concerning thereferrals as they pertained to Eloise K Payne6 BelindaWoodardThe record reflects thatBelindaWoodard signed theout of work register on April 21 and 28 May 12 and 19June 2 July 14 and 21 and August 7 1980 (G C Exh13)Woodardsigned asan oiler pump operator Betweenthe period of April 21 and July 2 1980 there were 7pump referrals and 34 oiler referrals made (G C Exh12)Woodard was referred to the Companyas an oileron August 13 1980Dwayne Hull who signed the out of work register onApril 21was referred as a pump operator on April 251980 Hull was referred ahead of Woodard according toSchiebler because Hull was a recall from a reduction inforceThe procedure followed for a recall from a reduction in force has been fully described elsewhere in thisdecisionDenise Henry who signed the list on April 7and was referred on April 25 1980 as a pump operatorhad been on the out of worklist longerthanWoodardEloiseK Payne who had signed the list on April 21was referred on April 251980 asa pump operator because according to SchieblerPayne was name requested as a prior employee Jerry Steeley who it appearshad not signed the out of work register within 30 days ofhisMay 5 1980 referral as a pump operator was referred according to Schiebler because he was more experienced thanWoodard Schiebler testified he learnedof Steeley s experience from the Tennessee Valley Authonty where Steeley had previously worked The informatron cameto Schiebler through the union hall at atime whenSchiebler requested experienced pump operatorsB R Holland who signed the out of work registeron April 14 was referred on May 6 1980as an oilerahead of Woodard because he was name requested as arecall from a reduction in force according to SchieblerSchiebler testified thatW J Dewberry who signed theout of work register on April 28 and was referred as apump operator on May 9 1980 was referred ahead ofWoodard as a name requested recall from a reduction inforcePatty Johnson who signed the out of work register on April 21 was referred on May 14 1980 as apump operator because according to Schiebler she wasa recall from a reduction in force and was name requestedJerry Harriswho had signed the out of work registerunder the category of grease truck on April 7 was referred asan oiler onApril 21 1980 because he was aname requested recall from a reduction in force statusaccording to SchieblerWayne Martin who signed theout of work register on April 21 was referredas an oileron April 22 1980 ahead of Woodard because accordingtoSchieblerhewas more qualified thanWoodardSchiebler stated that Martin s qualifications were reflected on the out of work register where Martin had demonstrated that he had performed jobs as an operator ofbackhoes and swingrigsand assuch he would be farmore qualified than anyone else to be anoiler on a unitthat he had operated Bill Wiggins it appears had notsigned the out of work register within 30 days of hisApril 23 1980 referral as an oiler however he was referred ahead of Woodard because he was a name requested recall from a reduction in force General Counsel s Exhibit 12 lists a John McGaughy as having beenreferred to the Companyas an oileron April 25 1980Schiebler testified that the Company s records did not reflect anyone as having been hired or any referrals havingbeen refused on that date David Moore who had signedthe out of work register on April 21 was referred onApril 30 as an oiler ahead of Woodard because he wasspecifically name requestedFreddie Farr who signedthe out of work register on April 21 was referred onMay 2 1980 as an oiler ahead of Woodard because according to Schiebler he was a recall from a reduction inforce and was name requested per the procedure establashed for recalls of individuals who were in a layoffstatus due to a reduction in force John E Williams whohad signed the out of work register on April 7 and 14and May 5 was referredas an oileron May 5 1980ahead of Woodard according to Schiebler becauseMrWilliams was represented as an experienced minorityPaul McKee who it appears had not signed the out ofwork register within 30 days of his May 6 1980 referralwas referredas an oilerahead of Woodard Schieblertestified that he learned from Al Johnson ConstructionCompany that McKee was a field service oiler and wasextremely experiencedSchiebler testified he called thesuperintendent of Al Johnson Construction Companyand verified McKee s experience level and then immediately called the Union hall and informed them of thatfact [McKee s experience]Shortly after apprising theUnion of McKee s extremely experienced status he wasreferred to the Company Danny Gardner who signedthe out of workregisteron April 14 as a rig oiler wasreferred as an oiler on May 6 1980 and according toSchieblerGardner had been on the out of work listlonger than Woodard and for that reason was referredahead of Woodard Sue Harris who had signed the outof work register on April 7 21 and May 5 was referredas an oileron May 13 1980 ahead of Woodard becauseshe was a recall from a reduction in force who accordmg to Schiebler was name requested Jerry Richardsonwho had signed the out of work register on May 5 as agrease truck operator was referred on May 14 1980 asan oilerAccording to SchieblerRichardson was farmore experienced than Woodard David Braddock whohad not signed the out of work register within 30 days ofhisMay 14 1980 referral as an oiler was specifically 268DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDname requestedby the Company Randy Odle whosigned the register on April 14 and was referred on May14 1980 as an oiler was a specifically name requestedminorityaccording to Schiebler James Rhodes andThomas Bray had not signed the register within 30 daysof their May 15 and 16 1980 referrals to the CompanySchiebler testified that Rhodes and Bray were hired asfield service oilers after a requisition was placed with theUnion for field service oilers Schiebler testified that afield service oiler must have toolsmechanical abilityknowledge and experience in the classification he isbeing hired for Schiebler testified that Woodard was notqualified as a field service oiler Schiebler testified helearned of the experience level of Rhodes and Braythrough the interview process Rhodes and Bray filledpositionsWoodard could not perform E Steve McNattwho it appears had last signed the out of work registeron April 21 was referred on May 29 1980as an oilerahead of Woodard because according to SchieblerMcNatt was a recall from a reduction in force and wasname requested Franklin W Kennedy who had signedthe out of work list on May 5 was referred on May 301980 as an oiler ahead of Woodard in that the out ofwork register indicated Kennedy had experience at theTennessee Valley Authority Schiebler testified that hecould not be sure what was in the mind of the Union atthe time it referred Kennedy however he was hopefulthat they had followed the criteria outlined in supplyingexperienced personnel to the Company in making referralsArdel Scott Jrwho signed the out of work list as agrease truck operator on May 19 was referred on June2 1980 ahead of Woodard according to Schiebler becauseMr Scott had more experience as verified by atelephone call to the Eby Company He was sent as afield service oiler to a position that Miss Woodard wasnot qualified to fillThe Union was apprised of thatthat he was being considered for employmentPeggyDanielswho had signed the register on May 12 and 27was referred as an oiler on June 4 1980 ahead of Woodard because she was a recall from a reduction in forceand according to Schiebler was name requested ChrisCass who had signed the register on May 19 and June 2was referred as an oiler on June 6 1980 ahead of Woodard because he was a specifically name requested individual Schiebler testified that it was a general practice inthe construction industry that the sons of superintendentswould work on the projects with their fathers ChrisCass had previously worked with his father on the Boscojobwhich preceded the project herein Cass fatherasked the superintendent if Chris Cass would be qualifiedto work as an oiler The superintendent agreed he wouldbe and asked Schiebler to specifically name request ChrisCasswhich he did James Henley it appears had notsigned the out of work register within 30 days of hisJune 10 1980 referral Schiebler testified that Henleywas a minority request Schiebler testified the Companyhad a standingorder with the Union for qualified minontiesThe out of work register reflects that Henley wasregistered as a mechanic with tools thus indicating ahigh degree of qualificationDavid R Palmer who hadsigned the register on April 14 and 28 and May 5 as agrease truck operatorwas referred on May 14 1980Schiebler testified that the resident manager of Eby Construction Company had instructed Palmer to come to theCompany about employment Schiebler testified thatPalmer was interviewed when he got to the Company sworksiteThe superintendent found him to be quitequalifiedand Schiebler s best recollection was thatPalmer was hired and then sent to the union hall for areferralKathy Sanders who it appears had not signedthe out of work register within 30 days of her June 101980 referralwas referred ahead of Woodard becauseshe was a recall from a reduction in force and was specifically name requested Sanders had been specificallyasked for by Lube Superintendent McGehee accordingto SchieblerMark Turner it appears had not signed theout of work register in the 30 days prior to his June 101980 referral Schiebler testified that Turner was a recallfrom a reduction in force and was name requested perthe arrangement with the Union regarding orally namerequesting reduction in force returneesRandy Odlewho signed the register on June 9 was referred on June10 1980 as an oiler ahead of Woodard because according to Schiebler he specifically name requested thatOdle be referred to the Company Schiebler testified hespecifically remembered calling the union hall for Odlebecause Odle had encountered a problem moving hisfamily into the area of the Company and after 3 days ofabsencewas terminated and when Odle finally was ableto get his family into the area he informed his supenntendent and the superintendent asked Schiebler to calltheUnion and specifically request Odle Ellis Wrightwho had signed the register on June 9 was referred onJune 10 1980 ahead of Woodard because according toSchiebler he was a recall from a reduction in force andwas name requested in accordance with the procedurethe Company and Union followed concerning the recalling of individuals who were in a laid off status as a resultof a reduction in force by the Company Betty Armstrongwho signed the register on June 9 was referredon June 16 1980 ahead of Woodard because she was arecall from a reduction in force and was a minorityfemale who was specifically name requestedWoodardhad never worked for the Company prior to August 131980 Schiebler testified he specifically recalled discussingArmstrong with his superintendentMcGehee because his listing of those who were laid off due to a reduction in force indicated that she was a minority femaleand he was attempting to meet certain goals and timetables regarding minority employment at the time TommyTaylorwho had signed the list on May 27 and June 9was referred on June 16 1980 ahead of Woodard because according to Schiebler he was name requestedfrom a reduction in force status and was also a minorityKatie Phiferwho signed the out of work register onMay 27 was referred as an oiler on June 16 1980 Phiferwas referred ahead of Woodard according to Schieblerbecause she was a recall from a reduction in forceSchiebler specifically remembered calling the union halland asking for Phifer in that he had previously hired anindividualwith the same last name and he was wondering if it was the same individual and had discussed thematterwith his superintendentLarry Thrasherwho MORRISON KNUDSEN COsigned the register on May 19 was referred on June 171980 as an oiler ahead of Woodard because the requisition was for a field service oiler and Thrasher was in facta field service oiler Thrasher was placed in a position toperform a function that Woodard could not performBrenda Gianola was referred on June 19 1980 ahead ofWoodard because according to Schiebler Gianola hadbeen on the out of work list longer than WoodardDemmon Russell was referred as an oiler on June 191980 Schiebler testified that Russell was referred aheadofWoodard because Russell had been on the out ofwork list longer than Woodard A perusal of the out ofwork list indicates that Russell last signed the out ofwork register on May 19 1980 in the dozer and scrapercategories In my perusal of the out of work register(G C Exh 13) I could not otherwise locate Russell sname with respect to an oiler referral The GeneralCounselwho examined Schiebler at length regardingeach of the individuals did not present any additionalevidence to demonstrate that Russell had not in fact beenon the list longer than Woodard The out of work register indicates that Russell had been laid off from an employer on the waterway project in December 1979 It istherefore clear that Russell was in fact an experiencedemployee There is some difficulty in determining whohad and had not signed the out of work register at a particular time inasmuch as the names are handwrittenThere were four different out of work listings and whenindividuals had been referred their name on the out ofwork register had been lined through The copies utilazed as exhibits were reduced from legal size to lettersize paper Thus it may be conceivable that Russell hadin fact validly been on the out of work register longerthanWoodard Charles Perry who was referred as anoiler on June 23 1980 was in fact not a new hire at allaccording to Schiebler He was a requested craft changefrom a teamster to an operating engineer and he hadbeen on the payroll prior to June 23 and was on the payroll on June 23 and continued his employment thereafterSchiebler testified that he sent Perry to the union hall toget a referral for the craft change Denise Henry whohad signed the register on June 16 as a pump operatorwas referred on June 24 1980 as an oiler ahead of Woodard because she was a prior employee She had previously been employed by the Company in an oiler classification before her referral on June 24 1980 (as set forthsupraHenry was referred on April 25 after havingsigned the register on April 7 1980 as a pump referral)One of the priorities set forth by Schiebler as it pertainedto the understanding between the Company and theUnion was that employees who were recalled from a reduction in force as well as prior employees would begiven a preference inasmuch as prior employees were aknown commodity to the Company and new employeeswere notWoodard next signed the out of work register on July14 and 21 and August 7 1980 During the period of timefrom July 14 until August 13 1980 which was the timeWoodard was referred to the Company and accepted asan oiler there was one pump referral and six oiler referralsW J Dewberry who had signed the register onJuly 14 was referred as a pump operator on August 62691980aheadofWoodardbecauseaccording toSchiebler he was a prior employee who had been termsnated for health reasons Larry Hyder whoitappearshad not signed the out of work register within 30 days ofhis July 16 1980 referral asan oilerwasreferred aheadof Woodard because he was recommended to the Cornpany by Holloway of the Union when Holloway calledSchiebler and informed him that Hyder was a highly recommended experienced oiler The Company accordingto Schiebler requested an experienced oiler be referredand Hyder was then referred by the Union Johnny Hollandwho it does not appear had signed the registerwithin 30 days prior to his July 22 1980 referral as anoilerwas referred ahead of Woodard according toSchieblerbecause he was a prior employee HaroldMcNair who had signed the register on June 23 was referred on July 23 1980 ahead of Woodard because hewas specificallyname requestedby a subcontractor oftheRespondent namely B H Wilhite According toSchieblerWilhitehad specificallyname requestedMcNair and McNair came to the Company and workedon its payroll however he was actually performingwork for subcontractor Wilhite Johnny Mock who itdoes not appear had signed the register within 30 days ofhis July 28 1980 referral was referred ahead of Woodard according to Schieblerin that he was an expenenced field service oiler and the request of the Companyto the Union was for a field service oilerWoodard wasnot capable of performing the function of a field serviceoilerSchiebler testified he learned of Mock s experiencein that Mock had been to the project severaltimes andhad talked to the lubesuperintendentand although hewas unable to testify precisely what was in the Union smind at thetimeMock was referred he did state that theCompany had requested the Union provide them withexperienced personneland it washis belief that theUnion was complying with that request when they referredMock Leon Cliff it appears had not signed theout of work register within 30 days of his July 29 1980referral as an oiler Schiebler testified that his request ofthe Union was for a field service oiler and that Cliff wascapable of performing field service oiler duties howeverWoodard was not Carlos Austin whohad signed theout of work register on July14 as a greasetruck operatorwas referred as an oiler on August 4 1980 Schieblertestified that Austin was a field service oiler that he hadlearned of Austin s qualifications from ProjectManagerMelvinHuffman of Harbert Construction CompanyHuffman had informed Schiebler that Harbert Construction Company was about ready to lay off some individuals and informedSchiebler of Austin s qualificationsSchiebler testified he personally informed the Union ofAustin s qualifications shortly after he had spoken withHuffmanAustinwas then referred on August 4Schiebler testified thatWoodard was referred on August13 1980 that she was notname requestedand he didnot know why the Union referred her except that hewould assumeshe was the best qualified individual forreferral as an oiler atthe timeThe General Counsel in brief contends that the Company s positionas indicatedby the testimony of 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSchiebler that employees were referred ahead of Woodard as pump operators because they were recalls fromreduction in force layoffs prior employees or becausethey had more experience is not borne out by the recordThe General Counsel agrees that Denise Henry was onthe out of work register longer than Woodard and thatPatty Johnson was name requested The General Counselhowever contends the Company s position that JerrySteeleywho was referred on May 5 had more expenence than Woodard is not borne out by the record evidence The General Counsel contends that Steeley wasnot name requested nor had he signed the out of workregister within 30 days of his referral in the pump operator classificationThe General Counsel contends the evidence is conclusive that Woodard was skipped over onthe out of work register and that Steeley was backdoored ahead of her The General Counsel contends thatbecause the evidence demonstrates that Woodard wasnot referred as a pump operator in the order that sheshould have been it was unnecessary for the GeneralCounsel to go into an indepth analysis of the 34 oilersreferred ahead of Woodard between April 21 and June24 The General Counsel contends that it would be impossible for BillWiggins Paul McKee David BraddockJames Rhodes Thomas Bray E Steve McNatt JamesHenleyKathy SandersMark Turner or Charles Perryto have been legitimate referrals inasmuch as their namesdid not appear on the out of work list according to theGeneral Counsel in the oiler classification dunng the 30day period prior to their referralThe Company and Union contend that the facts of theinstant caseparticularly regardingWoodard demonstrate that over and again the Union attempted to satisfyitshiring hall arrangement with the Company to honoragreed on referral priorities and to refer the most qualifeed persons available at the time in accordance with thelegitimate business requirementsof the Company TheCompany and Union contend that the referrals to theCompany by the Union regarding Woodard were because the individuals were either callbackswere callbacks from a reduction in force were name requested orwere extremely experienced thus requiring their referralsahead of WoodardIt is evident from the testimony and the record thatthe hiring arrangement agreed on by the parties and ascarved out by custom and practice met the businessneeds of the Company and was uniformly observed I ampersuaded that no consideration whatsoever was given tounion membership or to any other factors unrelated tojob qualificationsThere might in some instances be adegree of dispute regarding the job qualification judgments exercised by the Union (the General Counsel didnot refute those qualification judgments) but there canbe no quarrel with the conclusion that the motivatingforce in deciding referrals was the desire to obtain thebest qualified employee available at the time within theestablished and mutually understood prioritiesIt does not appear that any of referrals that were madeahead of Woodard were made for any unlawfully motivated reason nor is there any evidence that the Unionacted in an unfair irrelevant arbitrary or invidiousmanner nor is there evidence that the Union breachedits fiduciary duty owed by it to the employeesThe General Counsels contention that Jerry Steeleywas referred out of order for no valid reason does notwithstand scrutiny As Schiebler testified and I credit histestimony the Company had been informed of Steeley swork experience by the Tennessee Valley Authority andtheUnion had also passed the information regardingSteeley s qualifications onto the Company when theCompany had requested of the union hall experiencedpump operatorsIam persuaded that those individuals who were referred who had not signed the register within 30 days ofthe time of their referral were referred in accordancewith the priority referral arrangements agreed on between the Company and the Union I am also persuadedthatwhen the Union and/or Company learned of thequalifications of individuals such as McKee that information was made known to and utilized by the otherparty I am also persuaded that when individuals such asBraddock were name requested the Company was attempting to meet its minority goals with respect to itswork force being composed of a certain percentage ofminority and female employees In such instances for theUnion to require the individual to sign the bottom of thelistbefore being referred out under the pnonty referralarrangements would have been an unnecessary act I amconvinced based on the credited testimony of Schieblerthat the Union was making every reasonable effort tosupply the Company with the various referral priorities ithad agreed on namely to help the Company employ expenenced qualified employees name requested employees recalls from reduction in force recalls minority andfemale employees I conclude and find that the GeneralCounsel has failed to establish any unlawful motivationconcerning any referrals made ahead of Woodard or toestablish that the Union acted in an unfair or arbitrarymanner I therefore recommend dismissal of that portion of the complaint that pertains to the referral ofWoodard7Bobby G DownsBobby G Downs signed the out of work register inthe dozer and scraper classifications on May 27 and June16 1980 (G C Exh 13) From the period May 27 untilJuly 16 1980 there were 18 dozer operator referrals and21 scraper referrals madeDale Cagle who had signed the out of work registeron March 31 April 21 and 28 and May 19 had been onthe out of work register longer and was referred on May23 1980 ahead of Downs according to Schiebler forthat reasonWayne Lauderdale who it appears had notsigned the out of work register within 30 days of hisJune 2 1980 referral was referred ahead of Downs because he was a prior employee Marlin Hill who hadsigned the register on May 27 and June 2 as a finishdozer operator was referred on June 2 1980 as a dozeroperator Schiebler testified that he did not know whyHill (Holt) was referred ahead of Downs however Hillwas discharged the same day he was hired in that he wasunqualified for the job Sanders Walker was referred MORRISONKNUDSEN CO271ahead of Downs althoughitappearshe had not signedthe out of work register within 30 days of his June 31980 referral Schiebler testified thatWalker was a prioremployee who had performed satisfactorily for the Company in the past which indicatedto himthatWalker wasexperiencedand as suchwas referred to the Company asan experienced prior employee however he could notspecifically statewhat was in the Unions mind at thetime it referredWalker ahead of Downs Cary McCorklewho signed the register on June 9 and was referredon that datebecause accordingto Schiebler he was requested to complete a father son work team Schieblertestified that fatherand son teamsare unique in the construction industry in that a fathertrains hisson from thetime he isold enough to be around a dozer to oil itmaintainittake care of it and eventually to operate itSchiebler testified that the Company attempted to usefather son teams at any time it could and after the fatherhad recommended that his son be brought out to workthe Company did so because the father was able to keepa close rein on the son with respect to absenteeism poorwork habits or things of that nature Schiebler testifiedthatHarold Haston and Ken P Christensen both ofwhom signed the register on June 9 1980 were referredon that date because they were specifically name requestedGene Bollinger was referred on June 10 1980Schiebler did not state any reason why Bollinger hadbeen referred on that dateBollinger wasterminated thatsame day June 10 as an employee unqualified to operatea dozer Charles Walmer who signed the out of workregister on May 5 12 19 and 27 1980 was referred onJune 10 as a dozer operator ahead of Downs because according to Schiebler he was an experienced name requested prior employee who was a minorityWood RayWarren who it appears had not signed the out of workregisterwithin 30 days of his June 17 1980 referral wasaccording to Schiebler specifically name requested ofthe Union Harry Price who signed the out of work regaster on June 16 was referred ahead of Downs on June20 1980 because according to Schiebler he was a recallfrom a reduction in force andwas also a traineeSchiebler testified that during the previous fall theUnion and the Company trained a number of individualsDuring the winter months when work was slow thetraineesas well asqualified regular employees were laidoff Price was one of those trainee employees who wasrecalled from a reduction in force and as such was namerequestedGarland Fisherwho signed the register onJune 23 and was referred on June 24 1980 was according to Schiebler a known qualified minority John Bennettwho it does not appear had signed the out of workregister within 30 days of his June 24 1980 referral wasreferred ahead of Downs according to Schiebler whosetestimony I credit because he was a known qualified minorityGary L Walker and James Smith both signed theout of work register on June 23 and were referred onJuly 1 1980 ahead of Downs because according toSchiebler both were recalls from a reduction in forceand were name requested Harold A Dixon who signedthe out of work register on June 9 was referred on July11980 ahead of Downs according to Schiebler because he was a name requested recall from a reduction inforceAlford Donald whosigned theout of work register on July 7 as a loader crane operator and scraper operatorwasreferred on July 9 1980as a dozeroperatorahead of Downs becausehe was name requested as anemployee ina laidoff status due to a reduction in forceby the CompanyJamesR Armstrong who had signedthe out of work register on July 17 was referred on July9 1980 as a dozer operator before Downs was referredbecause according to Schiebler he was an experiencedemployee who had previously worked for the TennesseeValley Authorityand such experiencewas made knownto the CompanyThere were 21 scraper operator referrals made between May 27 and July 16 1980 David Emmons whohad signed the register on May 12 and 19 was referredon May 27 1980 ahead of Downs because according toSchieblerEmmons wasaminority and the Companywas still inthe Office of Federal Contract Compliancestage regarding the employment of minorities Schieblertestified he had ridden the Union excessively to have itreferqualifiedminority personnel to the CompanySchiebler testifiedWe were grabbing at every qualifiedminority we could get our hands onCharlesWalmerwho had signed the out of work register on May 19 and27was referred on May 27 1980 Walmer was name requested as a recall from a reduction in force JohnnyNunleywho had signed the out of work register onMay 12 (G C Exh 13 22) was referred on May 281980 ahead of Downs Schiebler testified that Nunleywas known to have experience in that he had previouslyworked for the Tennessee Valley Authority and it washis belief that the Union gave consideration to his priorwork experience in referring him to the CompanyNunley would have also been on the register longer thanDowns R H Taylor who had signed the register onJune 2 was referred on June 9 1980 ahead of Downsbecause according to Schiebler he was name requestedGeorge Hays who signed the out of work register onJune 2 was referred on June 9 1980 ahead of DownsSchiebler testified that Hays was a name requested minorityMarvin Youngbloodwho it appears had notsigned the register within 30 days of his June 9 1980 referralwas according to Schiebler an experienced minorityCarl Gebauer who had signed the out of work registeron June 2 and 9 was referred on June 9 1980Schiebler testified that Gebauer was known to be experienced at the Tennessee Valley Authority The Companylearned of Gebauer s experience in a telephone call fromthe union hall in which call the Union informed theCompany that individuals were being laid off or movingfrom place to place and did the Company have any placeitcould utilize experienced hands Clifton Hill who hadsigned the register on May 19 and June 2 and 9 was referred on June 9 1980 Schiebler testified that Hill wasan experienced minority Charlie Clark who signed theregister on June 2 and 9 was referred on June 10 1980ahead of Downs because according to Schiebler he wasa minority Tom Duke III who had signed the registeron June 2 was referred on June 10 1980 ahead ofDowns according to Schiebler because he was a minority recall from a reduction in force and was name re 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDquestedDavid Garrettwho it does not appear hadsigned the list within 30 days of his June 11 1980 referralwas referred according to Schiebler ahead ofDowns because he was a minority prior employee JamesBarnettwho signed the out of work register on June 2and was referred on June 11 1980 was a minority employeeEllisErving who signed the register on June 9as a finish dozer operator was referred on June 12 1980as a scraper operator Schiebler testified that Erving wasa minority employee and the Company at that time wasgoing through a compliance review and was attemptingto bring into the Company as many qualified minoritiesas it could employ Eddie Henley who had signed theout of work register on June 2 and 9 was referred onJune 13 1980 as a scraper operator ahead of Downs because according to Schiebler he was a minority recallfrom a reduction in force and was orally name requestedin accordance with the procedure between the Companyand the Union with respect to the recall of employeeswho had been laid off as a result of a reduction in forceGeorge Jones who it appears had not signed the out ofwork register within 30 days of his June 19 1980 referralas a scraper operator was an employee known to haveexperience with the Tennessee Valley AuthorityMauriceRay King who signed the out of work register onJune 9 was referred on June 20 1980 because according to Schtebler King had been on the out of work register longer than Downs Schiebler on cross examination however acknowledged that Downs had signed theout of work register on May 27 and June 16 1980 andthereforeKing would not have in fact been on the register longer than DownsWilliamWilliamswho hadsigned the out of work register on June 9 and 16 was referred on June 23 1980 as a scraper operator ahead ofDowns because according to Schiebler he was orallyname requested as a recall from a reduction in force andwas also a minority trainee Isaiah Simmons who signedthe out of work register on June 23 was referred onJune 24 1980 ahead of Downs because he was a qualifled minority Schiebler testified he had been discussingwith the Union and the project manager for the Company the need for employment of any qualified minoritiesthe Company could obtain James D Markwell Jr whosigned the out of work register on June 2 and 23 was referred on July 1 1980 ahead of Downs as a scraper operator because he was a name requested recall from a reduction in force Chester Junior who signed the out ofwork register on June 2 as a blade dozer grader operatorwas referred on July 2 1980 ahead of Downs because according to Schiebler he was a name requestedrecall from a reduction in force layoff Joe Murray whosigned the out of work register on June 23 as a finishblade operatorwas referred on July 16 1980 ahead ofDowns because according to Schiebler he was specifically name requested by the CompanyDowns signed the out of work register on August 4and 18 1980 Downs was referred to Harbert Construction Company on August 18 and he accepted employment with that company at that time Between August 4and 18 1980 there were one dozer referral and sevenscraper referrals madeArthur L Tice was referred onAugust 14 1980 as a dozer operator Schiebler testifiedthatTice had been on the out of work register longerthan Downs The General Counsel stated during crossexamination of Schiebler that Tice had not signed theout of work register until August 11 1980 which wouldindicate that Tice could not have been on the out ofwork register longer than Downs I have been unable tofind in the record any indication that Tice had signed theout of work register within 30 days of his referral to theCompany by the UnionThe following seven individuals were referred asscraper operators between August 4 and 18 1980 JamesPhiferwho signed the out of work register on July 21was referred on August 5 1980 ahead of Downs according to Schiebler because he was the only individualwho had signed the out of work register with an indication that he was qualified to operate a paddle wheelscraper and that the request by the Company to theUnion on the date in question was for a paddle wheelscraper operator Billy Clyde Gates who had signed theout of work register on July 28 as a finish dozer andfinish blade operatorwas referred on August S 1980according to Schiebler because Gates had been on theout of work register longer than Downs Willis Lee Rasberrywho both signed the out of work register and wasreferred on August 11 1980 as a scraper operator wasreferredaheadofDowns because according toSchieblerhe was specifically name requested JackieGrisham who had signed the out of work register onAugust 4 and 11 was referred on August 12 1980 aheadof Downs because according to Schiebler he also wasspecifically name requestedRay Hendrix was referredahead of Downs on August 12 1980 Schiebler statedHendrix was more experienced than Downs Schteblertestified thatUnion Representative Holloway had informed him that Hendrix was being laid off from anotheremployer and that he was highly experienced Schieblerinformed Holloway to send Hendrix to the Companywhenever he was in fact laid off from his other employerThere is some conflict which I find unnecessary toresolve in Schiebler s testimony whether he actuallyspoke with Hendrix before he was referred to the CompanyWillieLee Jasper and Floyd Patterson both ofwhom signed the out of work register on August I1were both referred on August 15 1980 ahead of Downsbecause according to Schiebler they were experiencedminoritiesSchtebler testified that the Company hadasked the Union to search for qualified minorities andrefer them to the CompanyFollowing his employment with Harbert ConstructionCompany Downs again signed the out of work registeron September 9 1980 in the dozer and scraper operatorpositionsOn September 15 1980 Downs signed the outof work register in the finish dozer classification Between September 9 and 14 1980 there were no dozer referralshowever during that same period there werethree scraper referrals made Kevin Younger who signedthe out of work register on September 8 was referred onSeptember 11 1980 as a scraper operator Schiebler testified that Younger was discharged the same day he wasreferred by the Union to the Company as not beingqualifiedand immediately a replacement was requisi MORRISON KNUDSEN COtioned for Younger George Lambert who signed theout of work register on August 11 and September 10was referred on September 11 1980 as a scraper operator ahead of Downs because according to Schtebler hewas specifically name requested Stanley Setzer it appears had not signed the out of work register within 30days of his September 11 1980 referral Schiebler testifled that Setzer was referred ahead of Downs because ofSetzer s prior experience Schtebler testified he receiveda telephone call from Project Manager Howard DyerSmith of Eby Construction Company who informed himthat Setzer among others was being released from Ebyand that he was a push cat operator Schiebler testifiedthat when he learned of the qualifications and experienceof Setzer he called the union hall and told them ofSetzer s qualificationsDowns signed the out of work register as a finish operator on September 15 1980 Between September 15and 22 1980 there were six referrals made Downs againsigned the out of work register on September 22 1980as a finish dozer operator and he accepted a referral onSeptember 24 1980 Between September 22 and 24 1980there no finish dozer referrals and only one scraper referralmade Junior West signed the out of work register onAugust 25 as a dozer scraper tract and backhoe operatorhe signed the register on September 8 1980 as abackhoe blade loader and scraper operator he signedon September 9 as a backhoe operator and he signed theregister on September 15 1980 as a finish dozer operator Schiebler testified that West had been on the out ofwork list longer than Downs and as a result was referred ahead of him Gilbert Cromwell Jrwho hadsigned the out of work register as a dozer operator onSeptember 15 was referred on September 16 because hewas a prior employee Ed Bates who had signed the outof work register on September 15 and 16 as a crane operatorwas referred as a finish dozer operator on September 16 1980 ahead of Downs Schiebler testified thatBates was a prior employee Bobby Cagle who it appears had not signed the out of work register within 30days of his referral on September 17 1980 was according to Schiebler a prior employee of the Company Randolph McPherson who signed the out of work registeron September 16 as a dozer operator was referred onSeptember 19 1980 ahead of Downs according toSchiebler as a prior employee James EWalker whohad signed the out of work register on August 25 andSeptember 5 and 16 as a finish dozer operator was referred on September 19 1980 because Walker had beenrepresented to Schiebler as an experienced hand from thePeterKiewitt and Sons Company Project ManagerButch Hill of Peter Kiewitt informed Schiebler who inturn informed the Union of Walker s experience andqualificationsSchiebler testified he had requested thatthe Union supply as many employees to the Company asitcould from the list of individuals who were being laidoff by Peter Kiewitt and Sons Company Robert E Goodallwho had signed the out of work register on September 22 1980 as a blade and finish dozer operator wasreferred on that date as a scraper operator according toSchieblerbased on Goodall s experiencewhich he(Schiebler)had personally discussed with the Union273Schiebler testified that Goodall was a utility hand whichmeant he was able to operate more than one piece ofequipment Schiebler testified that there were five basictypes of equipment in the category that Goodall workednamelydozerscraperbackhoecraneandmotorgraderThe value of having an employee like Goodallaccording to Schieblerwas that during bad weatherwhen one type of equipment was unable to operate asecond type of equipment could be utilized and as suchthe Company could make use of the utility employee tooperate equipment without having to call additional helpin and send other help home Schiebler testified thatDowns was specifically name requested on September24 1980 based on a recommendation by the U S Corpsof Engineers because Downs was a qualified dozer operator Schiebler testified that Downs in his employmentwas found by the Company not to be qualified as a finishdozer operatorIn his brief the General Counsel states that he is inagreement with the Company that Dale Cagle had beenon the out of work list longer than Downs and shouldhave been referred ahead of him on May 28 1980 TheGeneral Counsel contends however that Downs shouldhave been referred to one of the positions filled by eitherWayne Lauderdale or Mann Hill on June 2 1980 TheGeneralCounsel contends there is no evidence thateither Lauderdale or Hill was name requested The General Counsel further contends there have been no validlystated reasons why the Union referred Lauderdale orHill ahead of Downs The General Counsel contendsthat although close scrutiny of the record demonstratesthat other employees were referred ahead of Downs inviolation of the hiring hall arrangement it was not necessary to so analyze the record because of his contentionthat no valid or legitimate reason existed or was givenfor Lauderdale being referred out of order The GeneralCounsel contends that Lauderdale s name was not on theout of work records as a dozer or scraper operatorduring the 30 day period prior to his referral The General Counsel further argues the fact that Hill may havebeen discharged the day he was referred which not onlyfails to justify his out of order referral but refutes anyargument that may be made regarding Hill s experienceor qualificationsThe General Counsel further contendsthat the record shows that Gene Bollinger Harry PriceGarland Fisher Charles Walmer and John Bennett werenot on the out of work list at all at the time they werereferred ahead of Downs to dozer operator positionsThe General Counsel further contends that John NunleyGeorge Hays Marvin Youngblood George Jones Wilham Williams and Joe Murray were not on the out ofwork list as scraper operators during the 30 day periodprior to their referral ahead of Downs as scraper operatorsThe Company contends that assuming arguendo anexclusive hiring hall arrangement existed between theCompany and the Union legitimate business reasons existed for all the referrals made in the classifications thatDowns designated by his signature i e that were madein accordance with agreed on priorities such as recalls orexperience name requests names on the register longer 274DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDminority requests and personally recommended individuals from other contractors on the waterway The Company further contends that any out of order referralsduring the period involving Downs were justified according to the referral priorities agreed on between theCompany and the UnionIt ismy opinion that the General Counsel has failed toestablish that any of the referrals made ahead of BobbyG Downs were for any unlawfully motivated reasons orfor reasons that were unfair irrelevant arbitrary invidious or a breach of the fiduciary duty owed by the Unionto the individuals involvedIn examiningvarious of thecontentions the General Counsel raised regarding certainindividuals being referred ahead of Downs I have concluded there was nothing unlawful in the referral ofWayne Lauderdale ahead of Downs in that Lauderdalewas a prior employee of a known level of experience tothe Company and as such qualified as one of the prioritiesfor referral agreed on between the Company andthe UnionMarlin Hill (Holt) had signed the out of work registerthe same day as Downs Downs had signed the register5th from the top on May 27 1980 whereas Hill had notsigned until the 40th individual from the top on thatsame day however Hill had indicated by his name theexpertise level of a finish dozer operator Therefore Iconclude that it is not unreasonable to infer that theUnion felt Hill was better qualified for the job thanDowns and as such I conclude and find that the GeneralCounsel has failed to show that Hill was referred aheadof Downs for any unlawfully motivated or arbitrary orunfair reasonAlthough Schiebler could not specifically state whatwas in the mind of the Union in refernng individualssuch as Sanders Walker it does appear from the factssurrounding his referral as related by Schiebler thatthose facts negate any unlawful motive or arbitraryaction on the part of the Union in referring Walkerahead of DownsRegarding the McCorkles I conclude and find nothingunlawful in the Company requesting and the Union honoring a father son work team for the valid justifiablebusiness reasons testified to by Schiebler with respect tothe McCorklesAlthough there was no valid reason advanced for thereferral of Gene Bollinger as a dozer operator and KevinYounger as a scraper operator ahead of Downs theywere rejected as being unqualified the same day theywere referred by the Union and requisitions were madethrough the Union for their immediate replacementTherefore little if any harm could have been done toothers being referred even if the two individuals were referred for unlawfully motivated or arbitrary reasonsAgain it appears the Company and Union had justifiable business reasons for referring and employing aheadof Downstraineessuch as Harry Price in that traineesqualifications and experience levels were known to theCompany and UnionThe General Counsel stated at the trial on numerousoccasions that he was not seeking any findings of a violation of the Act with respect to the Company attemptingto fillminority goals in giving priority to the referral ofminority employees It would appear that the Companyhad very justifiable reasons in attempting to secure andobtain qualified minority employees to meet the Office ofFederalContract Compliance requirements it had regarding minority employees particularly as it pertains tothe referral of Emmons Youngblood and othersMaurice Ray King it appears had not been on theout of work list longer than Downs Schiebler testifiedon September 15 1981 that King had been on the outof work list longer and gave that as the Company s explanation for the out of order referral of King On October 20 1981 however under cross examination by theGeneral Counsel Schiebler acknowledged that King wasnot on the list longer At that point Schiebler did notfurther explain any reasons known to the Company forKings referral I am persuaded that what I view as amistake regarding whether King was on the out of worklist longer does not in and of itself establish a pattern ofunlawfully motivated conduct or arbitrary or unfair actson the part of the Union and Company regarding thehiring arrangement between themAgain the record reflects that Arthur Tice had notbeen on the out of work list longer than Downs However the record does reflect that Tice had worked for EbyConstruction Company and Harbert Construction Company and as such had plenty of experienceThereforeIdo not attribute any unlawful conduct on the part ofthe Union or Company concerning the referral of ArthurTiceYet another example of what demonstrated in myopinion the justifiable business considerationswhichconsiderations negate any finding of arbitrary or unfairconduct on the part of the Union for the referral of individuals ahead of Downs was the referral of James Phiferwho was the only individual indicated as capable of operating a paddle wheel scraper and as Schiebler crediblytestified the equipment was very complicated to operateand extremely expensive to purchase and as such veryqualified individuals were needed to operate the equipmentFurther I find nothing unlawful in the Companylearning of the qualifications and experience of an employee from another employer on the waterway such asin the case of Stanley Setzer Schiebler testified he hadlearned of Setzer s qualifications and experience fromEby Construction Company and that he had made thisknown to the Union Thereafter Setzer was referred outby the Union to the Company as a qualified employeeIn summary I find that the General Counsel has failedto establish that any of the actions taken by the Company and Union with respect to the referral of Bobby GDowns were for any unlawfully motivated or unfair itrelevant arbitrary or invidious reasons or conduct thatwould constitute a breach of the fiduciary duty owed bythe Union to the employees I therefore recommend dismissal of that portion of the complaint that alleges theCompany and the Union violated the Act by refusingsince on or about January 22 1980 to refer Bobby GDowns in accordance with the practice agreement andunderstanding they had between them MORRISONKNUDSEN CO275E The Unnamed DiscriminateesThe General Counsel at paragraph 7(b) of the complaintallegedasdiscriminateescertainspecificallynamed individuals and then added to the same complaintparagraph and others whose identity is at this time unknownThe General Counsel at the trial presented evidence regarding the named discriminatees and throughout the trial and by way of his brief attempted to identifywhom he considered to constitute additional discriminateeswhose identity had not been made known in thecomplaintAt various stages during the trial the Company and Union moved to have that portion of the complaint dismissed that dealt with unidentified and unnameddiscriminatees I denied the partiesmotions to dismisswith respect to that portion of the complaint and allowed evidence to be developed for the specific reasonthat during the presentation of the evidence at trial I wasunable to determine if in fact the General Counsel hadestablished a pattern of unlawful conduct attributable tothe Company and the Union regarding the hiring hall atrangementAfter naming in his brief certain individualswho he contended were discnminatees as a result of individuals being referred and not on the register or referredout of the proper order on the register he statedGeneral Counsel is unable at this time to identify the remaining discriminatees that resulted from the out of order referrals to be discussed infra because of time and personnel restrictionsThe General Counsel further contendsthat in addition to the time and personnel restrictions ithas had to operate under further identity of unnameddiscriminatees is complicated by the fact that the out ofwork register(G C Exh 13) reflecting the names of theother contractors whom the Union referred applicants toand the dates the applicants were referred is rot verylegibleThe General Counsel contends that considerationof the unnamed discnminatees in the instant case is mandated by law and that further identification of the unnamed discnminatees can be continued in subsequentcompliance proceedings In support of such a proposition the General Counsel would rely on the case ofIronWorkers Local 433228NLRB 1420 1438(1977) inwhich the administrative law judge notedThough not identified there were many applicantsfor employment who were on the out of work listwere present at the hall and were eligible for dispatch under the hiring hall procedures Those applicants who would have been referred for work butforRespondents circumvention of the hiring hallprocedure are discriminateesThat is so eventhough they are not specifically identified in thecomplaintThe General Counsel would also rely on in support ofhis proposition a quotation the administrative law judgeinIronWorkers Local 433had taken fromStandard Fruit& Steamship Co211 NLRB 121(1974)which quote isas followsAlthough there is no evidence in the instant casethat any employee who would have normally beendispatched to work for Respondent Employer wasdenied such employment as a result of Respondent s[Union s] unlawful preferential treatment of certainemployees this is a matter that affects the scope ofthe remedy rather than the nature of the violationFinally the General Counsel contends that footnote 8 intheBoards decision inIronWorkers Local 45235NLRB 211 (1978)dictates that consideration be given tothe unnamed and unidentified discriminatees Footnote 8ofIronWorkers Local 45states in partAccordingly the class of similarly situated discriminatees entitled to relief by this Decison andOrder shall include any nonmember applicant forreferral identified by the General Counsel in subsequent compliance proceedings as an individual inpreference to whom a member applicant designatedrequestedhas been nonchronologically referredwith the provision that Respondent may attempt offirmatively to defend any requested referral designation by production and verification of the aforementioned documents or other evidence of sufficient probityThe Company has taken the position throughout theproceedings that the understanding between the Company and the Union in the instant case did not constitute anexclusive hiring hall arrangement but if an exclusivehiring hall arrangement were to be found that there hasbeen no showing on this record that any bypassing of referrals regarding the specifically named discnminateeswas discriminatory but rather that the referrals were forlegitimate business reasons and as a result the Companyand Union could not be liable for discrimination againstunnamed discriminatees inasmuch as there had been noshowing of any pattern of arbitrary invidious irrelevantor unfair conduct on the part of the Union and CompanyIn my opinion I am precluded from giving consideration to or making any findings regarding the alleged unnamed discriminatees Fundamental fairness proceduraldue process and case law preclude the scatter gun approach of investigation by trial that the General Counselattempted in this proceeding There has been no showingof any widespread discrimination regarding the operationof the hiring hall in the instant case such as to allow consideration of unnamed and at the time of the issuance ofthe complaint unidentified discriminateesEach of thecases relied on by the General Counsel is clearly distinguishable In the case ofIronWorkers Local433 suprathat the General Counsel would rely on for the proposition that individuals not specifically identified in thecomplaint may be considered and remedied even in thecompliance stage of the proceedings involved a situationinwhich the union had utterly disregarded the hiringhallprocedure and its disregard had been massive inscaleopen and with a deliberate intent to engage inbackdooring even to the extent of utilizing threats of violence to protect the deliberate effort the union had madeto continue its engagement in backdooring applicants towork with the company therein InIron workers Local433 supra the General Counsel had estabished that 76specific individuals were backdoored to jobs in violation 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof the hiring hall procedure On those factual holdingsthe Board approved the administrative law judge s conclusion that individualswere entitled to relief eventhough they were not identified in the complaint Theadministrative law judge inIronWorkers Local 433supra found support for his position in the prior Boardcase ofStandard Fruit & Steamship Co211 NLRB 121(1974) in which it was stated that although there was noparticular identification of who would have been discriminated against by being denied employment the failure to so identify would affect the scope of the remedyrather than the nature of the violationHowever inStandard Fruit & Steamship Cosupra there was a finding by the Board that the respondent employer as well asthe unionhad violated the Act by unlawfully givingpreference in employment to certain employeesInIronWorkers Local 45supra relied on by the General Counsel the Board concluded that there had been acontinuing and widespread pattern of unlawful conductagainst nonmember applicants who had registered at thehiring hallThe Board concluded the action of the unionconstituted a consistent pattern of discrimination againstall similarly situated nonmember applicants The Boardfound afteran examinationof the referral books that theunion specifically committed unfair labor practice violationswith respect to specifically named individuals TheBoard in footnote 8 of its decision(IronWorkers Local45) on which the General Counsel relies found that therespondent had failed to produce certain documents orexplain its failure to produce them to meet the burden ofproving its defense to facially discriminatory referralsThen the Board statedAccordingly the class of Similarly situated discriminatees entitled to relief by this Decision and Order shall include any nonmember applicantfor referral identified by the General Counsel in subsequent compliance proceedingswith the provision thatthe respondent may attempt to affirmatively defend anyrequestedreferral designation by production and venfication of documents or other evidence of sufficient probityThe General Counsel failed to give consideration toor at least failed to address himself to footnote 9 of theBoard s decision inIronWorkers Local 45supra inwhich the Board stated that the complaint not only alleged that the respondent had violated the Act with respect to named discrminatees but also alleged morebroadly that respondent had unlawfully discriminatedagainstother of its applicants for employmentTheBoard then stated in footnote 9In view of our finding herein that Respondent hasengaged in a pattern of widespread discriminationagainst nonmember applicants seeking employmentthrough its hiring hall and in light of our previousfindings inIronworkers Local 373 supraandIronworkers Local 45 suprawe find it appropriate toprovide restitutional relief to the named discnminatees as well as to other as yet unidentified discnminateesfor anyloss of earningsthey may have sufferedby reason of Respondents discriminationagainst themIt is quite clear that the Board intends to provide reliefto unnamed and unidentified discnminatees only in thosecases in which the General Counsel has established unlawful acts with respect to named discriminatees and further the unlawful acts regarding named discnminateesmust have been such that would constitute a pattern ofwidespread discrimination engaged in by the partiescharged with unlawful conductI am persuaded and find that consideration may not begiven to whether the Act has been violated with respectto unnamed and/or unidentified discnminatees inasmuchas there has been no showing in the instant case of anypattern of widespread discrimination on the part of theUnion and Company regarding the named discnminateesI shall therefore recommend dismissal of that portion ofthe complaint alleging that the parties discriminatedagainst unnamed and unidentified discriminatees See alsoIronWorkers Local 373235 NLRB 232 233 fn 8 (1978)F The Allegations of Excessive FeesThe General Counsel at paragraphs 7(d) (e) (f) (g)and (h) of the amendment to the consolidated complaintalleges that since on or about January 21 1980 theUnion in accordance with the practice agreement andunderstandingof the hiring hall arrangement had referred employees for employment with the Companyand that since that date the Union had charged all employees referred for employment with the Company shourly and weekly fees as a condition for referral employment and continued employment and that the referral fees were not related to the enforcement of any validunion securityclause andthat the referral fees were excessive and discriminatory in that they were not reasonably related to the cost of providing the referral serviceThe conduct of the Union was alleged to violate Section8(b)(2) of the ActThe referral slip provided to the individual by theUnion for referral to the Company authorized certainitems to be deducted from the individuals pay while theindividualwas working for the Company Prior to July21 1980 and after May 1981 the weekly applicant service dues charged nonunion members were $5 per weekBetween late July 1980 and early May 1981 the weeklyapplicant service dues for nonunion members were raisedfrom $5 to $10 Additionally the referral slip prior toJuly 1980 and after May 1981 provided for a $2 50weekly travel service dues charged to engineers fromother locals of the Union That fee was raised to $5during the period of time between late July 1980 andearlyMay 1981 During theentire timeperiod bothmembers and nonmembers alike were charged a 5 centan hour service fee The referral slips also contained aweekly travel service dues for apprentices from otherlocalshowever the record reflects that deduction wasnever utilizedFurther nonunion members referred by the Union tothe Companysigned anEPEC checkoff authorizationEngineers Political Education Committee formwhichauthorized certain deductions however there is no evidence that any sums were ever deducted from any individual s pay for that particular purpose (G C Exh 7) MORRISONKNUDSEN COThe fees paid for the weekly applicant service duesand the service fees were deducted from nonunion members only during that period of time they were actuallyemployed by the Company The Company did notdeduct union dues for union members inasmuch as themembers paid their dues directly to the Union Membersof the Union pay $36 quarterly as dues Journeymen operators purchased a $36 quarterly book whereas apprentice operators purchase a $30 quarterly book Journeymen operators pay a $283 50 initiation fee which includes 3 months union dues Each union member paysthe quarterly dues whether employed or not Each unionmember while employed pays a 5 cent an hour servicefeeWhen the weekly application service dues of nonunion members were increased from $5 to $10 in July1980 the dues of union members were increased by $1per month The services provided by the hiring hall tounion and nonunion members are the sameThe General Counsel contends that the 5 cent an hourservice fee the $5 and alternatively $10 per week applicant service fee for nonunion members and the $2 50and alternatively $5 per week travel fee for members ofother localswere excessive and discriminatoryTheGeneral Counsel contends that the fees are excessive tothe extent that they are not related to the value of theservices rendered by the Union and discriminatory inthat they are mandatory for all but union members inorder to receive referrals and also nonmembers of Local624 are required to pay fees higher than dues paid bymembers of Local 624 The General Counsel contendsthat the Union has failed to show in any way that thefees charged the nonmembers are related to the cost ofoperating the union hiring hallThe General Counselcontends that the burden of showing the fees to be reasonable and related to the cost of the hiring and referralsystem is on the Union In support of that propositiontheGeneral Counsel quotes a portion of footnote 8 ofthe Boards decision inJ J Hagerty Inc139NLRB633 (1962) The General Counsel contends that it wasprecluded from putting on any evidence with respect'todemonstrating the excessive nature of the fees charged inthat the Union refused to produce subpoenaed documents related to the issue The General Counsel contendsthatunder these circumstancesRespondentUnionshould be required to reimburse all nonmembers of Local624 for the fees deducted within the 10(b) periodThe Union contends that the General Counsel hasfailed to meet its burden of establishing that the feescharged were excessive The Union contends that therecord is void of any showing of what a union memberpaid as compared to what a nonunion member paid on amonthly basis and thus no basis to establish that the feeswere in fact excessive because a member paid monthlydues whether employed or not whereas a nonmemberonly paid service fees while actually employedTheUnion contends that the burden to be met by the GeneralCounsel which in the instant case it failed to do wasclearly outlined in the Board s decision inOperating Engineers Local 825 (Homan Co)137 NLRB 1043 (1962)I am persuaded that the General Counsel has failed tomeet its burden of establishing the fair cost of theUnion s referral procedures and the pro rata share of277each registrant The burden of proving that a referral feeis reasonably related to the cost of hiring and referral feeis not on the Union as contended by the General Counsel in his reliance on a quoted portion of footnote 8 ofthe Boards decision inJ J Hagerty Inc139NLRB633 (1962) The General Counsel lifted that portion ofthe quote in his brief out of context The Board inJ JHagertymade a very limited holding in that it stated at636Because the exclusive hiring and referral systemwas discriminatorilyoperatedtheRespondentcould not lawfully exact a fee for its use It is forthis reason that we find the charging of the permitfee unlawful and we find it unnecessary to consideror adopt the trial examiners additional reason forholding such fee unlawfulThe footnote to which the General Counselalludes inits totality reads as followsLike the trial examinerMembers Rodgers andLeedom would also find a permit fee discriminatorywhere the permit fee wasequalto union duesabsentevidence that such fee was reasonably related to thecost of the hiring and referral system The burdenof proving that such fee is reasonably related to thecost of the hiring and referral system is on theunion where a fee equal to union dues is chargedsince union membersreceive other benefits as theresult of membership including the right to participate and vote in union affairsMoreover $2 of themonthly permit fee was remitted to the InternationalUnion CfH John Homan CompanysupraIt isclear that Members Rodgers and Leedom wouldhave made a broader finding than the Board actually didinJ J HagertyFurtherMembers Rodgers and Leedomin footnote 8 asked that comparison be made to the HJohn Homan Cocase in which case Members Rodgersand Leedom dissented It is clear from the Board s holding inH John Homan Cothat the burden is on the GeneralCounsel to establish that a nonunion member hadbeen required to pay more than his fair share for the useand operation of the hiring hall The Board stated in HJohn Homan Coat 1044Other than to recite a number of expenses whichappear to him [the General Counsel] to be totallyunrelated to the operation of Respondents hiringhall the General Counsel has made no attempt tospecify the fair cost of this Respondents referralprocedures and thepro ratashare of each registrantWe cannot agree that this is a matter to be left tothe compliance stage of this proceeding nor do weagree with our dissenting colleagues that the burdenis on the Respondent to disprove a generalized allegation that the fees paid by nonmember registrantsare in fact a disproportionate sum for Respondent sservices in securing and maintaining sources of employment under contractual terms and conditions 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe General Counsel has failed in the instant case toshow that the fees charged to nonmembers during thetime they are working are excessive or discriminatonlydisproportionate to those paid by the union memberswho pay dues whether working or not and who are subject to finesand assessmentsthat may be imposed by theUnion whereas the nonmember is notI reject the General Counsels contention that it wouldhave had evidence and introduced such to show that thefeeswere excessive but for the Union s refusal toproduce subpoenaed documents relative to the issue TheUnion did not make an outright refusal to supply therecords but rather indicated to the General Counsel thatif the matter could be settled the records would notneed be produced at that particular time The GeneralCounsel and Union were never able to settle the matterand the General Counsel did not thereafter exercise hisavailable legal rights with respect to obtaining the material he sought I therefore find that his argument that hewould have produced evidence had the subpoenaed documents been supplied to be without mentThe Board in a more recent caseTeamsters Local 667(Spector Freight System)248 NLRB 260 (1980) as indicated by its comments in footnote 3 adheres to its holdingsinOperating Engineers Local 825 (Homan Co)137NLRB 1043 (1962) In theSpector Freight Systemcasethe Board sets forth the findings of the administrativelaw judge in which he determined fees to be excessiveon two grounds the second ground of which was thatthe union raised the referral fee in that case by $2 permonth coincident with an increase in union dues withoutproviding any evidence of increased expenses in operating the referral hall to justify the increased fee In otherwords the administrative law judge appears to have concluded that the burden was on the union to justify anyincrease in referral fees chargedHowever the Boarddid not rule on that particular issue but rather foundanyfee charged by the union in that case to be excessive because the union did not operate a bona fide referralsystem for which the casual employees should have beenrequired to pay any referral fee Considering that theBoard only outlined what the adminstrative law judgehad held inSpector Freight Systemand at the time referred at least with tacit approval to its decision inHoman CoI have concluded that the burden outlined intheHoman Cocase is still valid Board law I find theGeneral Counsel has failed to meet his burden of establishing the fees charged nonmembers in the instant casewere excessive or discriminatory I shall therefore recommend dismissal of that portion of the complaint in itsentiretyG The 8(b)(1)(A) AllegationsThe complaint at paragraphs 8 and 9 alleges that theUnion acting through its agent Benny Splain at CorinthMississippi on or about July 24 1980 solicited employee complaints and grievances attempted to coerceemployees intowithdrawing charges filedwith theBoard promised an employee employment if the employee withdrew charges filed with the Board and coerced employees by telling these employees to make surethey told the Board agent that they did not want to suethe Union and that they had no complaints or grievancesabout the Union Such conduct on the part of theUnion is alleged to have violated Section 8(b)(1)(A) ofthe ActThe General Counsel did not address the above outlined 8(b)(1)(A) allegations in his brief however theGeneral Counsel did not call Eloise K Payne Edna JMcDaniel and Patsy Robinson to testify regarding theallegationsPatsy Robinson testified that she participated in thefiling of charges against the Union and Company withtheNational Labor Relations Board She testified thatthe charges she had reference to were filed to the best ofher recollection either in June or July 1980 and thatafter those charges were filed she had a conversationabout them with certain officials of the Union She testifeed that the conversation in question took place at thecoffeeshop of the Ramada Inn Motel in Corinth MississippiRobinson testified the conversation took placewithin a couple of weeks of the date that the chargeswere filed with the Board Present for the Union at themeeting according to Robinson were Glenn StrouppBenny Splain and James Holloway Robinson testifiedthat the meeting came about as a result of Eloise KPayne asking Benny Splain at the union meeting if theycould meet with him the next night Eloise K Payne wasalso present at the Ramada Inn meeting according toRobinson Stroupp was not present when the meetingfirst startedRobinson testified that Splain asked her andPayne why they had sued the Union Robinson testifiedshe told Splain that to the best of my knowledge Ihave not sued the Union and he said that paper that wesigned was suing the Union and I told him I thought itwas for an investigation into the union matters as towhy we were not being representedRobinson testifiedthat Splain then asked her if he brought the man downto see them on the jobsite would she tell him that shewas not suing the Union Robinson testified I told himthat if he would bring the man down to the jobsite thatIwould tell him that the papers that I had signed wasfor an investigation into the Union and not suing theUnionRobinson testified she was working for theCompany at the time Robinson stated Splain told herthat she had gone over his head when she filed thegrievance with the Board Robinson asked Splain whatshe was supposed to have done and that he told her thatshe should have come to him personally and he wouldhave handled the matterRobinson testified she had a conversation with BennySplam the morning before the Ramada Inn meeting regarding Mary Martin going to work with the CompanyThe meeting took place in theC parking lot at thecompany jobsiteAccording to Robinson Eloise KPayneMary Martin Charlie Slaton (Mary Martin s husband) Benny Splain and herself were present According to Robinson Splain asked Martin why she hadsigned her name on the list Robinson stated Splain wasreferring to the list involving an investigation of theUnion by the National Labor Relations Board Robinsontestified that Splain asked Martinwhat the Union hadever done to her for her to put her name on the list MORRISON KNUDSEN CORobinson testified that Martin said it was not what theUnion had done against her but what they had not donethat she had set at the hall and had not been sent out onthe jobRobinson stated Splain then asked her if shehad a job would it make any difference about her beingon the listAccording to Robinson Martin said if shehad ajob if she was asked as far as she was concernedshe-it was awful hot weather and she could have beensigning for the temperatureRobinson testified she didnot remember anything else being said in that conversationRobinson testified she saw Martin at the Companyat work the next dayEloise K Payne testified that she attended a meetingin July 1980 at the Ramada Inn in Corinth Mississippi 1day after a union meeting Present at the meeting for theUnion were Benny Splain James Holloway and GlennStrouppPayne testified that Patsy Robinson was alsopresent Payne testified that she had asked Splain to meetwith her and Robinson because she wanted to discuss thefact that they had been getting the runaround on overtime pay at the Company Payne testified that when thegroup met at the Ramada Inn they went to the coffeeshop ordered coffee and carried on a conversation of ageneral nature for a period of time Payne testified thatSplain askedHe saidGirlshave you all sued theUnion?We saidNo sir we haven t sued the UnionHe saidYou ve filed papers I saidWe filed thepapers to have the Union investigated with Jane McDanielHe saidAll right if you hadn t sued the Unionthen I would bring the man on the jobsite tomorrow andyou tell him in your own words that you haven t suedthe UnionPayne testified that Splain did not state whatman or person he was talking about Payne testified thatHolloway at that point left the conversation stating thathe had to call his lawyer to tell him that no one wassuing the Union Payne testified that Holloway rejoinedthe group in a few minutes and then asked to be excusedstating his ulcers were bothering him Payne testifiedthat Splain also asked her and Robinson about theirgripes regarding the Union Payne stated Splain told herand Robinson that if they had any more gripes or anything he would take care of them personally Payne testified she told Splain that as far as she knew they didnot have any more gripes other than that they wouldlike to have the overtime matter settled Payne testifiedSplain told her he would take care of the matter Paynetestified that Splain asked her why they had done thisand she told him I saidMr Splain I ve not wentbehind your back with anything I said I don t care ifyou know that I m suing the Union I m having theUnion investigatedand I am going to file a lawsuite[sic] for sex discriminationand I said I in not goingbehind your back or anybody else s back to tell youthisAccording to Payne they further discussed generalmatters pertaining to the waterway and the conversationendedPayne testified that she was present at a meeting at thecompany parking lot which probably took place sometime in July 1980 Present at the meeting were CharlesSlatonPatsyRobinsonGlennStrouppJamesHolloway Benny Splain and Mary Martin Payne testifled that she and Robinson drove into the parking lot279where Mary Martin was standing Payne walked up to atruck in the parking lot where Splain Holloway andStroupp were sitting and saidMr Splain this lady hereneeds ajobSplain asked who the individual was andPayne told him her name is Mary MartinIf shehad gone to work six weeks ago it would have been toolate at that timeSplain according to Payne stated hewould see what he could do for her that he was owed afavor by someone at the shop Splain asked Martin tomeet him the next morning in the parking lot Paynestated thatMartin went to work for the Company thenext dayEdna J McDaniel testified she had a conversationwith certain individuals from the Union namely BennySplain James Holloway and Glenn Stroupp McDanielwas not sure whether the conversation took place on theMonday before or after she had filed charges with theBoardbut she believed it was the Monday afterMcDaniel testified that Stroupp called her on a Saturdayand asked if he along with Holloway and Splain couldcome and talk to her She agreed they could The threevisited her on a Monday afternoon in mid July 1980 andaccording to McDaniel Splain did most of the talkingMcDaniel testified Splain asked her if she had filedcharges against the Union McDaniel told Splain she hadfileda grievance with the BoardMcDaniel testifiedSplain told her that he had already talked to the otherwomen who had signed the charges and they were goingto drop their chargesMcDaniel stated that Splain suggested she should do likewiseMcDaniel told Splain andthe others she felt like she had a right to object to theway she had been treatedBenny Splain testified he held a meeting in July 1980at the Ramada Inn in Corinth Mississippi with EloisePaynePatsyRobinsonJamesHollowayGlennStroupp and himself The meeting was held at the request of Eloise Payne and Patsy Robinson Splain testifeed that when Payne and Robinson came into the restaurant at the Ramada Inn in Corinth they sat at a tableand talked for a while discussing various subjects Splaintestified regarding the meeting as followsIasked them specifically what problem they hadwith the Local Union They said they had none Isaid that is not what the papers from the NLRBsayswhich I guess to go back and clarify a question that you asked earlier-that being the case themeeting was held after charges had been filed withthe NLRB but prior to the time that it came tocourt here They said they had no problem with theLocal Union at all and we reminded them-I didthat this isn t what the letter from the NLRB said-they said no the problem that we have is with theCompanySplain testified that he did not make any promises orthreats in anyway shape form or fashion Splain testified he did not ask Payne or Robinson to withdraw thecharges against the Union Splain testified further that hedid not ask Payne or Robinson to tell the Board agentthat they did not want to sue the Union Splain testifiedThe only statement that was made on my behalf and I 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas careful to choose words was that when they saidthey had no problem with the Local Union was the factthat that is not what the letter from the NLRB indicatesSplain testified he was president of the Union atthe timeUntil February 1981 and for an unspecifiedperiod of time prior to that Stroupp had served as a jobsteward for the UnionJames Holloway testified that he was present at themeeting atthe Ramada Inn and he described the meeting asfollowsWe sat down and were just talking for a whiledrinking coffee and Benny Splain asked them whatwas goingon you know about the complaint andthey saidwellwe don t have anything against theUnion or anything and that was all-just mostly discussed things like that-it didn t last longHolloway testified that Splain did not ask anyone to tella Board agent they did not want to sue the Union or thatthey had no complaints or grievances against the UnionAccording to Holloway Splain made no promises toanyonewith respect to having them withdraw anycharges filed with the BoardIfind unbelievable that portion of Patsy Robinson stestimony that she attributes to Splain as having takenplace in theC parking lot of the Company for anumber of reasons Eloise K Payne who was alsopresent tells a substantially different version of the sameconversation in that Payne makes no mention of any coments by Splain concerning whether it would make adifference to Martin if she had a job Stroupp testified essentially thesame asPayne The General Counsel didnot callMartin or Charlie Slaton (Martins husband) totestifyconcerning the conversation I therefore conelude and find that the Union through Splain did notviolate the Act in any manner with respect to Splain sconversationwith Payne and Robinson regarding theemployment status of Martin in the Company s parkinglot in July I shall therefore recommend dismissal ofthat portion of the complaintRegarding the meeting among certain of the union individualsPayne and Robinson at theRamada Inn inJuly 1980 I credit Splain s version of the events In observing Splain testify it appeared he was very anxious totellhis version of the events and that he was doing sotruthfully I find Patsy Robinson s testimony when contradicted to be unreliable For example her testimonythat she kept hernamecurrent on the out of work register from November 1979 until April 1980 was not borneout by the record evidence Further Robinson s testimony with respect to the conversation she attributes toSplain about asking employee Martin if she had a jobwould it make a difference whether she brought chargesagainst the Union also proved to be unsupported and unbelievable I therefore conclude that at any place Robinsons testimony is contradicted it is not worthy ofbelief I specifically credit Splains statementthat he didnot ask anybody at theRamada Innmeeting to tell theBoard agent that they did not want to sue the Union Ilikewise credit his testimony that he did not make anypromises or threats at the meeting not did he ask PayneorRobinson to withdraw their charges against theUnion It is my opinion that theRamada Innconversation was nothing morethan a meetingat two employeesrequest to discuss problems relating to the Company andthat no part of the conversation or conduct on the partof the Union or its agents violated the National LaborRelationsAct I likewise find the Union through itagents engaged in no unlawful conduct in the conversation between McDaniel and Splain at McDaniel s homeItherefore recommend that the allegations of paragraphs 8 and 9 of the complaint be dismissed in their entiretyIn summary after careful consideration of each of theGeneral Counsels arguments (includingthose not expresslymentioned) I conclude that the Company andUnion have not violated the Act in any manner allegedin the complaintCONCLUSIONS OF LAW1Morrison Knudsen Company IncBrown andRoot Inc and Martin K Eby Construction Co Inc ajoint venture known as Tenn Tom Constructors is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act2 International Union of Operating Engineers Local624 AFL-CIO is a labor organization within the meaning of Section 2(5) of the Act3The Company and Union at alltimesmaterialmaintained a practice agreement and understanding thatthe Union would be the sole and exclusive source of referrals of employees to employment with the Company4The Company and Union have not since on orabout January 22 1980 arbitrarily failed and refused torefer in accordance with the practice set forth in paragraph 3 above to employment with the company employees Edna Jane McDaniel Mary Martin Patty Johnson Patsy Robinson Eloise K Payne Bobby G DownsBelindaWoodard and others whose identities are unknown in violation of Section8(a)(1) and(3) and Section8(b)(1)(A) and (2) of the Act5The Union did not on or about July 24 1980 unlawfully solicit employee complaints and grievances attempt to coerce employees into withdrawing chargesfiledwith the Board promise employees employment ifthe employees withdrew charges filed with the Board orcoerce employees by telling these employees to makesure they tell the Board agent they did not want to suethe Union and had no complaints or grievances about theUnion6The Union has not since on or about January 211980 in accordance with the agreement set forth in paragraph 3 above charged employees referred for employment with the Company hourly and weekly fees as acondition of employment and continued employment thatwere excessive and/or discriminatory in violation of theAct7The Company and Union have engaged in no unfairlabor practices violative of the Act MORRISON KNUDSEN CO281On these findings of fact and conclusions of law andon the entire record I issue the following recommended3ORDERIt is recommended that the consolidated complaint andamendments in Cases 26-CA-8546 26-CB-1650 26-CB-1659 and 26-CB-1677 be dismissed in their entirety8 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted byOrderof the Nationthe United StatesCourt of AppealsEnforcing an Order of the NationalalLabor Relations Board shall read Posted Pursuant to a JudgmentofLaborRelations Board